 



  EXHIBIT 10.2

 

CREDIT AGREEMENT

 

by and between

 

CROSSROADS SYSTEMS, INC.

as Borrower

 

and

  

FORTRESS CREDIT CO LLC

as Lender

  

TOTAL COMMITMENT — $10,000,000.00

 

July 22, 2013

 



 

 

 

Table of Contents

 

     

Page

        SECTION 1.   DEFINITIONS AND ACCOUNTING TERMS 1           1.1   Defined
Terms 1   1.2   Other Interpretative Provisions 12   1.3   Accounting Terms 13  
1.4   Rounding 13         SECTION 2.   LOANS AND TERMS OF PAYMENT 13          
2.1   Term Loans 13   2.2   Interest; Fees; Payments 14   2.3   Taxes 15        
SECTION 3.   CONDITIONS OF LOANS 16           3.1   Conditions Precedent to Term
Loan A 16   3.2   Covenants Immediately Upon Making of Term Loan A 17   3.3  
Conditions Precedent to Term Loan B 17   3.4   Conditions Precedent to all Term
Loans 18         SECTION 4.   SECURITY INTEREST; WARRANT 18           4.1  
Grant of Security Interest 18   4.2   Notice of Commercial Tort Claims 19   4.3
  Purchase and Sale of Warrants 19         SECTION 5.   PLEDGED COLLATERAL 19  
        5.1   Pledge 19   5.2   Instruction 19   5.3   SPE’s Organization
Documents 19         SECTION 6.   REPRESENTATIONS AND WARRANTIES 19          
6.1   Existence, Qualification and Power 19   6.2   Authorization; No
Contravention 19   6.3   Governmental Authorization; Other Consents 19   6.4  
Binding Effect 19   6.5   Financial Statements; No Material Adverse Effect 20  
6.6   Litigation 20   6.7   No Default 20   6.8   Ownership of Property; Liens
20   6.9   Environmental Compliance 20   6.10   Insurance 20   6.11   Taxes 20  
6.12   ERISA Compliance 21   6.13   Subsidiaries; Equity Interests 21   6.14  
Margin Regulations; Investment Company Act 21   6.15   Disclosure 21   6.16  
Compliance with Laws 21   6.17   Intellectual Property 22   6.18   Rights in
Collateral; Priority of Liens 22   6.19   Solvency 22   6.20   Business
Locations; Taxpayer Identification Number 22

 

-i

 

 

Table of Contents

(continued)

 

      Page           6.21   Pledged Collateral 22   6.22   No Restricted License
22   6.23   No Material Adverse Impact 22         SECTION 7.   AFFIRMATIVE
COVENANTS 23           7.1   Compliance with Laws 23   7.2   Financial
Statements 23   7.3   Certificates; Other Information 23   7.4   Notices 24  
7.5   Payment of Taxes 25   7.6   Books and Records 25   7.7   Inspection Rights
25   7.8   Litigation Cooperation 25   7.9   Use of Proceeds 25   7.10  
Preservation of Existence, Etc 25   7.11   Maintenance of Properties 25   7.12  
New Subsidiaries; Additional Subsidiary Guarantors 25   7.13   Insurance 26  
7.14   Further Assurances 26   7.15   SPE Compliance 26   7.16   Intentionally
Left Blank 26   7.17   Financial Covenants 26   7.18   Collateral Covenants 26  
7.19   Patents and Patent Rights 29   7.20   Securitization of Loans 30        
SECTION 8.   NEGATIVE COVENANTS 30           8.1   Dispositions 30   8.2  
Changes in Business, Management, Ownership, or Business Locations 31   8.3  
Mergers or Acquisitions 31   8.4   Liens 31   8.5   Distributions; Investments
31   8.6   Transactions with Affiliates 31   8.7   Subordinated Debt 31   8.8  
Compliance 31   8.9   Permitted Credit Facility 31         SECTION 9.   EVENTS
OF DEFAULT 32           9.1   Payment Default 32   9.2   Representations and
Warranties 32   9.3   Specific Covenants 32   9.4   Other Defaults 32   9.5  
Cross-Default 32   9.6   Restraint on Business 32   9.7   Insolvency Proceedings
32   9.8   Inability to Pay Debts 33   9.9   Judgments 33   9.10   Change of
Control 33   9.11   ERISA 33   9.12   Invalidity of Loan Documents 33

 

-ii-

 

 



Table of Contents

(continued)

 

      Page           9.13   Transfer of Patents 33   9.14   Intellectual
Property 33   9.15   Subordinated Debt 33         SECTION 10.   LENDER’S RIGHTS
AND REMEDIES 34   10.1   Rights and Remedies 34   10.2   Power of Attorney 37  
10.3   Protective Payments 37   10.4   Application of Payments and Proceeds Upon
Default 37   10.5   No Waiver; Remedies Cumulative 37   10.6   Limitation of
Rights and Remedies 37         SECTION 11.   NOTICES 38         SECTION 12.  
GOVERNING LAW, SUBMISSION TO JURISDICTION, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE 39           12.1   Governing Law; Submission to Jurisdiction 39  
12.2   Jury Trial Waiver 39   12.3   Additional Waivers in the Event of
Enforcement 39         SECTION 13.   GENERAL PROVISIONS 39           13.1  
Successors and Assigns 39   13.2   Costs and Expenses; Indemnification 39   13.3
  Time of Essence 40   13.4   Severability of Provisions 40   13.5   Amendments
in Writing; Waiver; Integration 41   13.6   Counterparts 41   13.7   Survival 41
  13.8   Confidentiality 41   13.9   Electronic Execution of Documents 42  
13.10   Register 42   13.11   Captions 42   13.12   Construction of Agreement 42
  13.13   Relationship 42   13.14   Third Parties 42   13.15   Payments Set
Aside 42   13.16   Right of Setoff 42   13.17   Interest Rate Limitation 43

 

-iii-

 

 

Table of Contents

(continued)

 

SCHEDULES

 

Disclosure Schedule

Schedule 1.1 - Collateral

Schedule 1.1 - ‘972 Patents

 

EXHIBITS

 

Form of

 

A Compliance Certificate B-1 Security and Guaranty Agreement (SPE) B-2 Security
and Guaranty Agreement (Texas) C Patent Assignment Agreement D Patent License
Agreement E Loan Payment/Advance Request Form F Warrant G-1 Pledge and Security
Agreement (SPE) G-2 Pledge and Security Agreement (Texas) H Registration Rights
Agreement I Conduct of Business Provisions J Perfection Certificate K Borrowing
Resolutions

 

-iv-

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) entered into as of July 22, 2013 (the
“Effective Date”) between FORTRESS CREDIT CO LLC, a Delaware limited liability
company (“Lender”), and Crossroads Systems, Inc., a Delaware corporation
(“Borrower”), is as follows:

 

SECTION 1.         DEFINITIONS AND ACCOUNTING TERMS

 

1.1          Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“‘972 Patents” means the patents and patent applications described on “Schedule
1.1 - ‘972 Patents” attached hereto and any patents and patent applications that
claim priority to or share priority with such patents and patent applications,
including any divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, and including any Patent Rights associated
with any of the foregoing.

 

“‘972 Monetization Event” means the license or Transfer of the ‘972 Patents.

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Affiliate Sale” is defined in the Limited Partnership Agreement.

 

“Agreement” is defined in the preamble.

 

“Applicable Rate” means 10.0% per annum.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended October 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Borrower” is defined in the preamble.

 

“Borrowing Resolutions” means those resolutions in substantially the form
attached hereto as Exhibit K.

 

“Business Combination” means the merger, combination or consolidation of
Borrower with or into any Person or the sale of all or substantially all of the
assets, stock or other evidence of beneficial ownership of Borrower. For the
avoidance of doubt,  a ‘972 Monetization Event and a sale of the “StrongBox”
product line as permitted in Sections 8.1(c) and (f), respectively, shall not
constitute a Business Combination.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks are authorized to close under the Laws of the State of New
York.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit maturing
no more than one (1) year after issue; and (d) money market funds at least
ninety-five percent (95.0%) of the assets of which constitute Cash Equivalents
of the kinds described in clauses (a) through (c) of this definition.

 

“Change of Control” means an event or series of events by which:

 

 

 

 

(a)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period; (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (iv) whose election or nomination to that
board or other equivalent governing body was approved or proposed by Lender or
an Affiliate of Lender; or (v) whose election, nomination or appointment was
done by the holders of Borrower's Series F convertible preferred stock; or

 

(b)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and any
person or entity (or any Affiliate of any such person or entity) that was issued
shares of Borrower's Series F convertible preferred stock by Borrower) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of 50% or more
of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right).

 

“Code” means the means the Internal Revenue Code of 1986, as amended from time
to time.

 

“Collateral” means (a) all of the Collateral as defined on “Schedule 1.1 -
Collateral” attached hereto; (b) all products, proceeds, rents and profits of
the foregoing; (c) all of Borrower’s books and records related to any of the
foregoing; and (d) all of the foregoing, whether now owned or existing or
hereafter acquired or arising or in which Borrower now has or hereafter acquires
any rights.

 

“Commitment Fee” means a cash payment in the amount of Fifty Thousand Dollars
($50,000.00) that was paid by Borrower to Lender on or around April 29, 2013.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit A.

 

“Consent Conditions” means each of the following, in form and substance
reasonably satisfactory to the Lender, has been duly executed, delivered and, to
the extent necessary, filed in the sequence, at the times, and otherwise in
accordance with the terms and conditions of this Agreement: (a) SPE’s
Organization Documents; (b) the Guaranty duly executed by SPE; (c) the Patent
License Agreement; (d) the Patent Assignment Agreement; (e) the Pledge and
Security Agreement (SPE); (f) the Pledge and Security Agreement (Texas); and (g)
the Guaranty duly executed by Crossroads Texas.

 

“Contingent Obligation” means, for any Person, any direct or indirect monetary
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or indirectly guaranteed, endorsed, co made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

-2-

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Crossroads Texas” means Crossroads Systems (Texas), Inc., a wholly-owned
subsidiary of Borrower.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means the Applicable Rate plus 400 basis points.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Effective Date” is defined in the preamble.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials; (c)
exposure to any Hazardous Materials; (d) the release or threatened release of
any Hazardous Materials into the environment; or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such securities convertible into or exchangeable for shares of capital stock (or
such other interests), and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

 

-3-

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” is defined in Section 9.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of Lender (including any successor to
Lender or to the rights of Lender under this Agreement) as a result of Lender
changing its lending office or assigning its interests or rights under this
Agreement; (c) Taxes attributable to Lender’s failure to comply with Section
2.3(e); and (d) any U.S. federal withholding Taxes imposed under the Foreign
Account Tax Compliance Act (“FACTA”) as a result of Lender not being in
compliance with FACTA or Lender failing to provide Borrower with all forms
reasonably requested by Borrower establishing an exemption from U.S. federal
withholding Taxes imposed under FACTA.

 

“Final Payment” means, with respect to a Term Loan, a payment (in addition to
and not as a substitution for the regular monthly payments of principal plus
accrued interest) equal to the original principal amount of such Term Loan,
multiplied by the Final Payment Percentage, which shall be due on the earlier of
(a) the final Scheduled Payment Date for such Term Loan or (b) the acceleration
or prepayment of such Term Loan.

 

“Final Payment Percentage” means, for each Term Loan, three percent (3.0%).

 

“Financing Statements” is defined in Section 7.18(h).

 

“Funding Date” means the date on which Lender makes a Term Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means any Person that executes and delivers a Guaranty, or becomes a
party to a Guaranty by joinder or otherwise.

 

-4-

 

 

“Guaranty” means a Security and Guaranty Agreement by SPE or Crossroads Texas
substantially in the form attached hereto as Exhibit B-1 o Exhibit B-2,
respectively, individually or collectively, as the case may be.

 

“Hazardous Materials” means all flammable explosives, radioactive materials,
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit; (b) obligations evidenced by notes, bonds,
debentures or similar instruments; (c) capital lease obligations; and (d)
Contingent Obligations relating to any indebtedness or obligations of the kinds
described in clause (a), (b) or (c) preceding.

 

“Indemnitee” is defined in Section 13.2(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“IRS” means the United States Internal Revenue Service.

 

“Insolvency Proceeding” means any proceeding under any Debtor Relief Law.

 

“Intellectual Property” means all right, title and interest in and to the
following: (a) Patents and (b) claims for damages for past, present and future
infringement of any of the foregoing.

 

“Inventory” is all “inventory” as defined in the UCC in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” means any beneficial ownership interest in any Person (including
Equity Interests and other securities), and any loan, advance or capital
contribution to any Person.

 

“Investment Collateral” is defined in Section 7.18(n).

 

“Knowledge” means the actual knowledge, after reasonable investigation, of a
Responsible Officer.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” is defined in the preamble.

 

“Lender Expenses” means all reasonable fees, costs and expenses (including
attorneys’ fees and audit fees and expenses) incurred by Lender for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
and Transaction Documents (including those incurred in connection with appeals,
workouts, restructuring or Insolvency Proceedings) or otherwise incurred by
Lender with respect to Borrower; provided, that if the Loan Documents and the
Transaction Documents are executed prior to July 24, 2013, Borrower shall not be
obligated to reimburse Lender for Lender Expenses in connection with the
preparation and negotiation of the Loan Documents and Transaction Documents, and
the completion of the transactions contemplated thereby, in excess of Two
Hundred Thousand Dollars ($200,000.00).

 

“Liabilities” is defined in Section 7.20(a).

 

-5-

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidation Event” has the meaning set forth in the Limited Partnership
Agreement.

 

“Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of KIP CR P1 LP, a Delaware limited partnership, between
Borrower and Affiliates of Lender, dated as of the date hereof.

 

“Loan Documents” means this Agreement, the Notes, the Warrant, the Perfection
Certificate, each Guaranty, the Pledge and Security Agreements, the Patent
Assignment Agreement, the Registration Rights Agreement, any other present or
future agreement by a Loan Party for the benefit of Lender in connection with
this Agreement, all as amended, restated, or otherwise modified.

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under the Loan Document to which it is a party; (c) a material
impairment in the perfection or priority of Lender’s Lien in the Collateral or
in the value of such Collateral; or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party (as represented in, and subject to the
qualifications contained in, Section 6.4), in each case as determined by Lender
in its reasonable discretion.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Nonconsolidation and True Sale Opinion” has the meaning as set forth in the
definition of “Consent Conditions” definition in Section 1.1.

 

“Note” means a promissory note made by Borrower in favor of Lender evidencing a
Term Loan.

 

“Obligations” means all of Borrower’s Indebtedness under the Loan Documents
(other than the Warrant), whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, including all interest
that accrues (a) in an Event of Default or (b) after the commencement of any
Insolvency Proceeding, whether or not allowed in such Insolvency Proceeding.

 

“OFAC” is defined in Section 7.20(b).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any rights under any Loan Document, or sold or assigned an interest in
any Term Loan or Loan Document).

 

-6-

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Excluded
Taxes.

 

“Patent Assignment Agreement” means the Assignment of Patents by Borrower in
favor of SPE in the form attached hereto as Exhibit C.

 

“Patent License Agreement” means a Non-Exclusive License Agreement by and
between Borrower and SPE in the form attached hereto as Exhibit D.

 

“Patents” means all patents and patent applications issued to Borrower, and
assigned by Borrower to SPE in accordance with the Patent Assignment Agreement,
as described on Exhibit C, including, without limitation, improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Patent Rights” means the following:

 

(a)          all Patents;

 

(b)          all patents and patent applications (i) to which any of the Patents
directly or indirectly claims priority; or (ii) for which any of the Patents
directly or indirectly forms a basis for priority;

 

(c)          all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);

 

(d)          all foreign patents, patent applications, and counterparts relating
to any item in any of the foregoing categories (a) through (c), including,
without limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

 

(e)          all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents above and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like;

 

(f)          inventions, invention disclosures, and discoveries described in any
of the Patents or any item in the foregoing categories (b) through (e) that (i)
are included in any claim in the Patents or any item in the foregoing categories
(b) through (e); (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceeding brought on any of the Patents or
any item in the foregoing categories (b) through (e); or (iii) could have been
included as a claim in any of the Patents or any item in the foregoing
categories (b) through (e), except to the extent any such inventions, invention
disclosures, discoveries or items in the foregoing categories (b)-(e) described
in this category (f) are, or are described or claimed in, any ‘972 Patent;

 

(g)          all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (f), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding;

 

(h)          all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents or any item in any of the foregoing categories (b)
through (g), including, without limitation, all causes of action and other
enforcement rights for (1) damages; (2) injunctive relief, and (3) any other
remedies of any kind for past, current, and future infringement; and

 

-7-

 

 

(i)          all rights to collect royalties and other payments under or on
account of any of the Patents or any item in any of the foregoing categories (b)
through (h), excluding any and all license agreements of Borrower existing prior
to the Effective Date.

 

“Payment/Advance Form” means the form attached hereto as Exhibit E.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perfection Certificate” means the perfection certificate in the form attached
hereto as Exhibit J.

 

“Permitted Credit Facility” means a credit facility of Crossroads Texas up to
$2,000,000, entered into after the Funding Date, from a lender other than
Lender, that is either (a) unsecured or (b) to the extent any Liens are granted
in favor of such lender, such Liens are completely subordinated to the Liens
granted by Crossroads Texas to Lender pursuant to this Agreement and the other
Loan Documents; provided that any documentation evidencing such subordination
must first be provided to and approved by Lender, whose consent shall not be
unreasonably withheld.

 

“Permitted Indebtedness” means:

 

(a)          Borrower’s Indebtedness to Lender under this Agreement and the
other Loan Documents;

 

(b)          Indebtedness existing on the Effective Date and shown on the
Disclosure Schedule;

 

(c)          Subordinated Debt;

 

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)          the Permitted Credit Facility, provided that the outstanding amount
thereunder does not exceed $2,000,000.00;

 

(f)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(g)          Indebtedness secured by Liens pursuant to clause (c) of the
definition of Permitted Liens herein;

 

(h)          Purchase money Indebtedness and capital leases in an aggregate
principal amount not to exceed $100,000 at any time outstanding;

 

(i)          Additional unsecured Indebtedness in an aggregate principal amount
not to exceed $100,000 at any time outstanding;

 

(j)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness listed in clauses (a)
through (i) above; provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be;

 

(k)          if and to the extent that the same constitutes Indebtedness, the
Warrant and the warrants to purchase preferred stock of Borrower; and

 

-8-

 

 

(l)          if and to the extent that the same constitutes Indebtedness, the
preferred stock issued by Borrower and Borrower's obligation to pay dividends
thereon.

 

“Permitted Investments” means:

 

(a)          Investments (including Investments in Subsidiaries) existing on the
Effective Date and shown on the Disclosure Schedule;

 

(b)          (i) Investments consisting of Cash Equivalents; and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time; provided, that such investment policy (and any such amendment thereto) has
been approved in writing by Lender, which approval shall not be unreasonably
withheld;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business for Borrower or its Subsidiaries;

 

(d)          Investments consisting of deposit accounts in which Lender has a
perfected security interest;

 

(e)          Investments (i) by Borrower in Subsidiaries that are not Guarantors
not to exceed One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
in any fiscal year; (ii) by Borrower in Subsidiaries that are Guarantors,
including without limitation distributions of Term Loan proceeds and other
distributions in the ordinary course; (iii) by Subsidiaries that are Guarantors
in other Subsidiaries that are Guarantors or in Borrower; and (iv) by
Subsidiaries that are not Guarantors in other Subsidiaries or in Borrower;

 

(f)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(g)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers or in settlement
of delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(h)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided, that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(i)          Investments accepted in connection with or resulting from permitted
dispositions of assets.

 

“Permitted Liens” means:

 

(a)          Liens existing on the Effective Date and shown on the Disclosure
Schedule or arising under this Agreement and the other Loan Documents;

 

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable; or (ii) being contested in good faith
and for which adequate reserves are maintained in accordance with GAAP;
provided, that no notice of any such Lien has been filed or recorded under the
Code;

 

(c)          purchase money Liens (i) on equipment acquired or held by Borrower
or any Subsidiary incurred for financing the acquisition of the equipment
securing no more than Five Hundred Thousand Dollars ($500,000.00) in the
aggregate amount outstanding or (ii) existing on equipment when acquired, if
such Lien is confined to such equipment and the proceeds of such equipment;

 

-9-

 

 

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to inventory and which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in clauses (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

 

(g)          leases or subleases of real property granted in the ordinary course
of Borrower’s or any Subsidiary’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), and leases, subleases,
non-exclusive licenses or sublicenses of personal property (other than
Intellectual Property) granted in the ordinary course of Borrower’s or any
Subsidiary’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest therein;

 

(h)          with respect to any real property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof;

 

(i)          non-exclusive, non-transferable and non-sublicensable licenses of
Intellectual Property granted to third parties in the ordinary course of
business and other licenses of Intellectual Property set forth on the Disclosure
Schedule; and

 

(j)          Liens subordinate to Lender and granted pursuant to the Permitted
Credit Facility.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge and Security Agreements” means the Pledge and Security Agreement (SPE)
and the Pledge and Security Agreement (Texas), collectively.

 

“Pledge and Security Agreement (SPE)” means the Pledge and Security Agreement
between Borrower and Lender in the form attached hereto as Exhibit G-1.

 

“Pledge and Security Agreement (Texas)” means the Pledge and Security Agreement
between Borrower and Lender in the form attached hereto as Exhibit G-2.

 

“Pledged Collateral” means the “Collateral” as defined in the Pledge and
Security Agreements.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
by and between the Borrower and the Lender in the form attached hereto as
Exhibit H.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

-10-

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Responsible Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower or, as applicable, of a Guarantor.

 

“Restricted License” means any material license or other material agreement with
respect to which Borrower or a Subsidiary is the licensee (a) that prohibits or
otherwise restricts such Person from granting a security interest in its
interest in such license or agreement or any other property; or (b) for which a
default under or termination of could interfere with Lender’s right to sell any
Collateral; and (c) has a cost to the Borrower in excess of Fifty Thousand
Dollars ($50,000.00) per calendar year.

 

“Scheduled Payment Date” means each date on which a payment is due pursuant to
Sections 2.1(b)(i) or (ii).

 

“SEC” means the Securities and Exchange Commission, any successor thereto, and
any analogous Governmental Authority.

 

“Securitization” is defined in Section 7.20(a).

 

“Securitization Parties” is defined in Section 7.20(a).

 

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, Contingent Obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“SPE” means KIP CR P1 LP, a Delaware limited partnership.

 

“Subordinated Debt” means Indebtedness incurred by Borrower and subordinated to
the Obligations pursuant to an agreement in form and substance satisfactory to
Lender.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower and SPE shall be deemed a Subsidiary of Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by Lender pursuant to Section 2.1(a).

 

“Term Loan A” is defined in Section 2.1(a).

 

“Term Loan A Maturity Date” means July 22, 2016.

 

-11-

 

 

“Term Loan A Warrant” means a Warrant, in substantially the form attached hereto
as Exhibit F, executed by Borrower in favor of Lender or an Affiliate of Lender
on the Funding Date of Term Loan A, pursuant to which Lender or its Affiliate,
as applicable, shall be entitled to purchase shares of the Borrower’s common
stock equal to thirty percent (30.0%) of the original principal amount of Term
Loan A.

 

“Term Loan B” is defined in Section 2.1(a).

 

“Term Loan B Maturity Date” means the first (1st) day of the month following the
thirty (30) month anniversary of the Funding Date for Term Loan B (or, if such
Funding Date falls on the first (1st) day of a month, the thirty (30) month
anniversary of such Funding Date).

 

“Term Loan B Warrant” means a Warrant, in substantially the form attached hereto
as Exhibit F, executed by Borrower in favor of Lender or an Affiliate of Lender
on the Funding Date of Term Loan B, pursuant to which Lender or its Affiliate,
as applicable, shall be entitled to purchase shares of the Borrower’s common
stock equal to thirty percent (30.0%) of the original principal amount of Term
Loan B.

 

“Threshold Amount” means One Hundred Fifty Thousand Dollars ($150,000.00).

 

“Transaction Documents” means the Borrower Resolutions, the Compliance
Certificate, the Patent License Agreement and the Limited Partnership Agreement.

 

“Transfer” means to sell, exchange, transfer, assign, hypothecate, pledge or
make a gift.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, except as such term may be used in connection with the perfection
of a security interest in the Collateral, in which case, the applicable
jurisdiction with respect to the affected Collateral shall apply.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Warrant” means collectively, the Term Loan A Warrant and the Term Loan B
Warrant.

 

1.2          Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (c) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (d) all references in a Loan Document to Sections,
Exhibits and Schedules shall be construed to refer to Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear; e) any
reference to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any Law or regulation shall, unless otherwise specified, refer to such Law or
regulation as amended, modified or supplemented from time to time; and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible, real and personal,
assets and properties, including cash, securities, accounts and contract rights.

 

-12-

 

 

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

 

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.3          Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, at Lender’s request, Lender and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.4          Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 2.         LOANS AND TERMS OF PAYMENT

 

2.1          Term Loans.

 

(a)          Loans. Subject to the terms and conditions of this Agreement,
Lender agrees to make two term loans to Borrower, “Term Loan A” in an amount up
to Five Million Dollars ($5,000,000.00) on the Effective Date and, no later than
November 30, 2013, “Term Loan B” in an amount up to Five Million Dollars
($5,000,000.00). When repaid, the repaid portion of a Term Loan may not be
re-borrowed.

 

(b)         Principal Repayment.

 

(i)          For Term Loan A: (A) Borrower shall make monthly payments of
interest only commencing on the first (1st) day of the month following the month
in which the Funding Date occurs with respect to such Term Loan and continuing
thereafter on the first (1st) day of each successive calendar month through and
including July 1, 2014; (B) commencing on August 1, 2014 and continuing
thereafter on the first (1st) day of each successive calendar month through and
including the Term Loan A Maturity Date, Borrower shall make twenty-four (24)
equal monthly payments of principal plus accrued and unpaid interest, which
would fully amortize such Term Loan; and (C) all unpaid principal and accrued
and unpaid interest is due and payable in full on the Term Loan A Maturity Date.

 

-13-

 

 

(ii)         For Term Loan B: (A) Borrower shall make monthly payments of
interest only commencing on the first (1st) day of the month following the month
in which the Funding Date occurs with respect to Term Loan B and continuing
thereafter on the first (1st) day of each successive calendar month through and
including the first (1st) day of the month that is six (6) months after such
Funding Date; (B) commencing on the first (1st) day of the seven (7) month
anniversary of the Term Loan B Funding Date and continuing thereafter on the
first (1st) day of each successive calendar month through and including the Term
Loan B Maturity Date, Borrower shall make twenty-four (24) equal monthly
payments of principal plus accrued and unpaid interest, which would fully
amortize such Term Loan; and (C) all unpaid principal and accrued and unpaid
interest is due and payable in full on the Term Loan B Maturity Date.

 

(iii)        Term Loans may only be prepaid in accordance with Sections 2.1(c),
2.1(d) and 2.1(e).

 

(c)          Mandatory Prepayment Upon Acceleration. If the Term Loans are
accelerated following the occurrence and during the continuation of an Event of
Default, Borrower shall immediately pay to Lender an amount equal to the sum of
(i) all outstanding principal plus accrued and unpaid interest, (ii) the Final
Payment; plus (iii) all other sums, if any, that shall have become due and
payable, including interest at the Default Rate with respect to any past due
amounts.

 

(d)          Permitted Prepayment of Loans. Borrower shall have the option to
prepay all or part of any Term Loan advanced by Lender under this Agreement;
provided, that Borrower (i) provides written notice to Lender of its election to
prepay such Term Loan at least five (5) Business Days prior to such prepayment,
and (ii) pays, on the date of such prepayment (A) all outstanding principal plus
accrued and unpaid interest for the portion of the Term Loan specified for
prepayment in the written notice provided pursuant to clause (i); (B) the Final
Payment, if such prepayment is a prepayment of the entire outstanding principal
amount of such Term Loan; and (C) all other sums, if any, that shall have become
due and payable, including interest at the Default Rate with respect to any past
due amounts. Each partial prepayment shall be applied to the principal balance
in inverse order of maturity.

 

(e)          Mandatory Prepayment Upon Certain Events. In the event of (i) any
Transfer of Borrower’s “StrongBox” product line without the prior written
consent of Lender or (ii) the occurrence of any ‘972 Patent Monetization Event,
then the net cash proceeds thereof shall be promptly applied by Borrower to
repay principal amounts under the Terms Loans, as to all such Transfers or
monetization events (as applicable) collectively, not to exceed (A) in the case
of clause (i) preceding, the lesser of $5,000,000 or an amount equal to half of
the aggregate outstanding principal amount of the Term Loans immediately prior
to such prepayment or (B) in the case of clause (ii) preceding, the lesser of
the amount necessary to ensure that the aggregate outstanding principal amount
of the Term Loans after giving effect to such prepayment does not exceed
$5,000,000 or the entirety of such net cash proceeds.

 

2.2          Interest; Fees; Payments.

 

(a)          Interest. The outstanding principal balance of the Term Loans shall
bear interest at the Applicable Rate; and provided that at all times during the
continuation of an Event of Default, the outstanding principal balance of the
Term Loans shall bear interest at the Default Rate. All fees, expenses and other
Obligations not paid when due shall bear interest at the Default Rate from the
date due until paid.

 

(b)          Fees. Borrower shall pay Lender the following fees:

 

(i)          Structuring Fee. For each Term Loan, payment (in addition to and
not as substitution for the regular monthly payments of principal plus accrued
interest or any other payments due hereunder) due on the Funding Date of such
Term Loan, equal to the original principal amount of such Term Loan multiplied
by one percent (1.0%).

 

(ii)         Final Payment. On the final Scheduled Payment Date with respect to
each Term Loan, Borrower shall pay, in addition to the outstanding principal,
accrued and unpaid interest, and all other amounts due on such date with respect
to such Term Loan, an amount equal to the Final Payment for such Term Loan.

 

-14-

 

 

(iii)        Lender Expenses. The Lender Expenses; provided, that the amount of
any attorneys’ fees included therein shall be reduced by the amount of any
Commitment Fee actually received by Lender. Lender Expenses incurred prior to
the Effective Date shall be paid on the Effective Date and, when incurred on or
after the Effective Date, upon request by Lender.

 

(c)          Computation. Interest shall be computed on the basis of a 360-day
year, actual days elapsed.

 

(d)          Payments. Interest shall be payable monthly, in arrears, on the
first day of each month and on the Term Loan A Maturity Date or Term Loan B
Maturity Date, as applicable. All payments (including prepayments) to be made by
Borrower under any Loan Document shall be made in immediately available funds in
U.S. Dollars, without setoff or counterclaim, before 12:00 p.m. Pacific Time on
the date when due. Payments received after 2:00 p.m. Eastern Time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid. Each payment made by Borrower under a Loan Document is in
addition to any payment or distribution to which Lender may be entitled or may
receive pursuant to SPE’s Organization Documents, and nothing in any Loan
Document shall be construed as limiting, reducing or in any way diminishing any
payment or distribution to which Lender may be entitled or may receive under or
with respect to such SPE’s Organization Documents.

 

(e)          Application of Payments. Borrower shall have no right to specify
the order or the accounts to which Lender shall allocate or apply any payment
required to be made by Borrower to Lender or otherwise received by Lender under
this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.

 

2.3          Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after making such deduction or withholdings (including
deductions applicable to additional sums payable under this Section) Lender
receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)          Payment of Other Taxes by Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

 

(c)          Tax Indemnification. Borrower shall, and does hereby indemnify
Lender, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes payable or paid by
Lender or required to be withheld or deducted from a payment to Lender, and any
Taxes due with respect to the payment of Indemnified Taxes, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.

 

(d)          Evidence of Payments. Upon request by Borrower or Lender, as the
case may be, after any payment of Taxes by Borrower or by Lender to a
Governmental Authority as provided in this Section 2.3, Borrower shall deliver
to Lender or Lender shall deliver to Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Borrower or
Lender, as the case may be.

 

-15-

 

 

(e)          Status of Lenders. If Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document, Lender shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by Borrower, Lender shall deliver such other documentation prescribed
by applicable Law or reasonably requested by Borrower as will enable Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, Lender shall deliver to Borrower on or prior to the effective date of
this Agreement and at such other times as reasonably requested by Borrower,
executed originals of IRS Form W-9 certifying or such other documentation that
is reasonably requested by Borrower to indicate that Lender is exempt from U.S.
federal backup withholding Tax.

 

(f)          Treatment of Certain Refunds. If Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.3, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Borrower, upon Lender’s request,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to Lender if
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event is
Lender required to pay any amount to Borrower pursuant to this subsection (i)
the payment of which would place Lender in a less favorable net after-Tax
position than Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid or (ii) during
the continuation of an Event of Default. This subsection shall not be construed
to require Lender to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

(g)          Survival. Each party’s obligations under this Section 2.3 shall
survive the repayment, satisfaction or discharge of all other Obligations.

 

SECTION 3.         CONDITIONS OF LOANS

 

Lender’s obligation to fund any Term Loan is subject to its satisfactory
completion of due diligence and the satisfaction or waiver of the following
conditions precedent prior to or contemporaneously with the making of the Term
Loan.

 

3.1          Conditions Precedent to Term Loan A. Lender’s obligation to fund
Term Loan A is subject to the fulfillment to Lender’s satisfaction of the
following conditions:

 

(a)          Documentation. Lender shall have received, in form and substance
satisfactory to it and its counsel, each of the following duly executed:

 

(i)          each of the Loan Documents, except for the Patent Assignment
Agreement;

 

(ii)         evidence that immediately upon funding Term Loan A the Consent
Conditions will be met (subject to the requirements of Section 3.2);

 

(iii)        from Borrower, a certificate of its secretary or assistant
secretary dated as of the Funding Date as to: (A) resolutions of its Board of
Directors then in full force and effect authorizing the execution, delivery and
performance of each Loan Document to be executed by it; (B) its bylaws, a copy
of which is attached; and (C) the incumbency and signatures of those of its
officers authorized to act with respect to the Loan Documents to be executed by
it;

 

-16-

 

 

(iv)         with respect to Borrower: (A) from the Secretary of State (or other
appropriate governmental official) of its jurisdiction of incorporation, a good
standing certificate and certified copy of its certificate of incorporation and
(B) a certificate of good standing as a foreign corporation from the Secretary
of State of each jurisdiction, if any, described in Section 6.1, in each case
dated within five (5) Business Days of the Closing Date;

 

(v)          evidence of the insurance coverage and endorsements required by
Section 7.13;

 

(vi)         formal approval of the transactions contemplated herein by Lender’s
Investment Committee;

 

(vii)        an officer’s certificate of Borrower, certifying that the Limited
Partnership Agreement of the SPE being entered into as of the date and hereof
will (A) include provisions concerning the conduct of business of the SPE in the
form attached hereto as Exhibit I (the “Conduct of Business Provisions”); and
(B) prohibit amendment of the Conduct of Business Provisions without Lender’s
consent;

 

(viii)      a certificate from the Board of Directors of Borrower, certifying
that, in such Board of Director’s good faith business judgment, the transactions
contemplated by the Consent Conditions do not constitute a sale of all or
substantially all of Borrower’s assets;

 

(ix)         evidence of the third-party consents listed on Schedule 6.3;

 

(x)          a duly executed copy of (A) that certain release and (B) payoff
letter from Silicon Valley Bank, along with any discharges of any financing
statements pursuant to the Code related to the Collateral; and

 

(xi)         such other documents and information as Lender may reasonably
require;

 

(b)          Financial Condition. There is no event or circumstance that can
reasonably be expected to have a Material Adverse Effect;

 

(c)          Insurance. A true and complete copy of Borrower’s Organization
Documents and good standing certificate(s) of Borrower certified by the
Secretary of State of the State of Delaware as of a date no earlier than thirty
(30) days prior to the Effective Date; and

 

(d)          Fees and Expenses. Payment of all fees payable on the Funding Date
and payment of the Lender Expenses to the extent invoiced, plus such additional
amounts of such fees, charges and disbursements as shall constitute Lender’s
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Funding Date (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Lender).

 

3.2          Covenants Immediately Upon Making of Term Loan A. Immediately after
the making and funding of Term Loan A, Borrower shall execute and deliver, or
cause to be executed and delivered, to Lender:

 

(a)          the Patent Assignment Agreement;

 

(b)          a nonconsolidation and true sale opinion from Borrower’s counsel
with respect to the transfer of the Patents from Borrower to SPE (the
“Nonconsolidation and True Sale Opinion”); and

 

(c)          a certification that, upon execution and delivery of the items set
forth in subparagraphs (a) and (b) above, the conditions precedent set forth in
Section 3.4 remain satisfied.

 

3.3          Conditions Precedent to Term Loan B. Lender’s obligation to fund
Term Loan B is subject to the fulfillment to Lender’s satisfaction of the
following conditions on or before the Funding Date; provided, that such Funding
Date is no later than November 30, 2013:

 

-17-

 

 

(a)          Documentation. Lender shall have received, in form and substance
satisfactory to it and its counsel, each of the following duly executed:

 

(i)          notice from Borrower by 12:00 p.m. Pacific Time at least five (5)
Business Days before the Funding Date of Term Loan B, together with a completed
Payment/Advance Form executed by a Responsible Officer;

 

(ii)         the Note evidencing Term Loan B; and

 

(iii)        a Compliance Certificate in the form attached hereto as Exhibit A
dated as of the Funding Date.

 

(b)          Fees and Expenses. Payment of all fees payable on the Funding Date
and payment of the Lender Expenses to the extent invoiced, plus such additional
amounts of such fees, charges and disbursements as shall constitute Lender’s
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Funding Date (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Lender).

 

3.4          Conditions Precedent to all Term Loans. Lender’s obligation to make
any credit available under the Loan Documents is subject to the following
conditions precedent:

 

(a)          Original Signatures. Lender’s receipt of duly executed original
signatures to the completed Borrowing Resolutions for Borrower.

 

(b)          Representations and Warranties. The representations and warranties
of each Loan Party contained in each Loan Document or in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (provided, that such materiality qualifier
shall not be applicable to those representations and warranties qualified or
modified by materiality in the text thereof) on and as of the Funding Date of
the applicable Term Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

(c)          Absence of Default. No Default exists or would result from the
proposed credit extension or the application of the proceeds thereof and no
event or circumstance exists that can reasonably be expected to have a Material
Adverse Effect; provided, that, Borrower’s transfer of a portion of its assets
to SPE in accordance with the Patent Assignment Agreement shall not constitute a
Material Adverse Effect.

 

(d)          No Material Adverse Effect. Both immediately before and after
giving effect to the receipt of Term Loan proceeds, there has not been a
Material Adverse Effect with respect to Borrower since January 31, 2013 or the
previous Funding Date, as applicable; provided, that Borrower’s transfer of a
portion of its assets to the SPE in accordance with the Patent Assignment
Agreement shall not constitute a Material Adverse Effect.

 

(e)          Officer’s Certificate. Lender’s receipt of an officer’s certificate
of Borrower, certifying that the conditions specified in Sections 3.1(a)(vii),
and 3.4(b) through 3.4(d) have been satisfied.

 

SECTION 4.         SECURITY INTEREST; WARRANT

 

4.1          Grant of Security Interest. As security for the full and prompt
payment in cash and performance of the Obligations, Borrower grants Lender a
security interest in all the Collateral. Section 7.18 of this Agreement applies
to such grant.

 

-18-

 

 

4.2          Notice of Commercial Tort Claims. If Borrower acquires any interest
in any commercial tort claim (whether from another Person or because such
commercial tort claim shall have come into existence), Borrower shall,
immediately upon such acquisition, (a) deliver to Lender a notice of the
existence and nature of such commercial tort claim and a specific description of
such commercial tort claim, and (b) execute documents sufficient to extend
Lender’s security interest under each of the Pledge and Security Agreements, as
applicable, to include such commercial tort claim.

 

4.3          Purchase and Sale of Warrants. Pursuant to the terms and conditions
of the Warrant, Borrower grants Lender, or a designated Affiliate of Lender, the
right to purchase shares in the Borrower as more specifically set forth in the
Warrant.

 

SECTION 5.         PLEDGED COLLATERAL

 

5.1          Pledge. As security for the full and prompt payment in cash and
performance of the Obligations, Borrower pledges to Lender all of Borrower’s
right, title and interest in and to the Pledged Collateral on the terms and
conditions set forth in the Pledge and Security Agreements.

 

5.2          Instruction. With respect to the existence of an Event of Default,
Borrower hereby irrevocably instructs each of SPE and Crossroads Texas to rely
on a notice from Lender as to the existence and continuation of an Event of
Default.

 

5.3          SPE’s Organization Documents. Without Lender’s prior written
consent, Borrower shall not amend or permit the amendment of any of SPE’s or
Crossroads Texas’s Organization Documents.

 

SECTION 6.         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that, except as set forth in the
Disclosure Schedule, the following representations are true and complete as of
each Funding Date:

 

6.1          Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite corporate power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business; and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party; and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Borrower’s state of organization
is as set forth in the preamble of this Agreement. Borrower’s exact legal name
is as set forth in the preamble of this Agreement.

 

6.2          Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect: (a)
contravene the terms of any of its Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which it is a party or affecting it or its properties or any of its
Subsidiaries; or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or its property is subject; or (c)
violate any Law.

 

6.3          Governmental Authorization; Other Consents. Except as set forth in
Schedule 6.3 and other than actions to perfect security interests, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.4          Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

-19-

 

 

6.5          Financial Statements; No Material Adverse Effect. The Audited
Financial Statements (a) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (b) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and (c)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness. Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect, except as disclosed to Lender in writing
pursuant to Section 7.4.

 

6.6          Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the Knowledge of the Borrower, threatened in writing, at
Law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

6.7          No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.8          Ownership of Property; Liens. Borrower and its Subsidiaries each
has, in all material respects, good, indefeasible and merchantable title to and
ownership of its property free and clear of all Liens, except Permitted Liens.

 

6.9          Environmental Compliance. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.10        Insurance. The properties of the Borrower and its Subsidiaries are
insured with insurance companies that are not Affiliates of the Borrower that
are financially sound and reputable, in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar business as the Borrower or applicable Subsidiary), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 

6.11        Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material Tax returns and reports required to be filed, and have
paid all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any Tax sharing agreement.

 



-20-

 

 

6.12        ERISA Compliance.

 

(a)          Except as would not, either individually or in the aggregate,
reasonable be expected to result in a Material Adverse Effect, each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)          There are no pending or, to the knowledge of the Borrower,
threatened in writing claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

6.13        Subsidiaries; Equity Interests. Borrower has no Subsidiaries other
than those specifically disclosed in Section 6.13(a) of the Disclosure Schedule,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified in Section 6.13(a) of the Disclosure Schedule free and
clear of all Liens other than Permitted Liens. The Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Section 6.13(b) of the Disclosure Schedule. All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.

 

6.14        Margin Regulations; Investment Company Act. The Borrower is not
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

 

6.15        Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

6.16        Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 



-21-

 

 

6.17        Intellectual Property.

 

(a)          Except as set forth on the Disclosure Schedule, Borrower owns all
right, title and interest to the Collateral, free and clear of any lien, except
for the security interest created by this Agreement or another Loan Document or
other Permitted Liens. Borrower has obtained and properly recorded previously
executed assignments for the Patents as necessary to fully perfect its rights
and title therein in accordance with governing Law and regulations in each
respective jurisdiction. Except for the security interest granted pursuant to
the Loan Documents and other Permitted Liens, the Patents are free and clear of
all security interests or other encumbrances of any kind. Except as may be set
forth on the Disclosure Schedule, there are no actions, suits, investigations,
claims, or proceedings threatened, pending, or in progress relating in any way
to the Patents. To Borrower’s knowledge, all inventors named on the Patents are
true and correct.

 

(b)          Except as may be set forth on the Disclosure Schedule, there is no
obligation imposed by a standards-setting organization to license any of the
Patents on particular terms or conditions. Except as may be set forth on the
Disclosure Schedule, no licenses under the Patents have been granted or retained
by Debtor or any other party and Debtor will not be subject to any covenant not
to sue or other restrictions on its enforcement or enjoyment of the Patent
Rights.

 

(c)          Except as set forth in the Disclosure Schedule, none of the Patents
has ever been found invalid, unpatentable, or unenforceable for any reason in
any proceeding and Debtor does not know of and has not received any notice or
information of any kind suggesting that the Patents may be invalid,
unpatentable, or unenforceable other than (i) official notices from patent
offices in the course of patent prosecution. If any of the Patents are
terminally disclaimed to another patent or patent application, all patents and
patent applications subject to such terminal disclaimer are included in the
Patents. To the extent “small entity” fees were paid to the United States Patent
and Trademark Office for any Patent, such reduced fees were then appropriate
because the payor qualified to pay “small entity” fees at the time of such
payment and specifically had not licensed rights in any of the Patents to an
entity that was not a “small entity”.

 

6.18        Rights in Collateral; Priority of Liens. Each Loan Party owns the
property granted by it as Collateral under the Loan Documents, free and clear of
any and all Liens in favor of third parties other than Permitted Liens. Upon the
proper filing of the UCC financing statements, the Liens in the Collateral
granted to Lender pursuant to the Loan Documents will constitute valid and
enforceable first, prior and perfected Liens on the Collateral, subject only to
Permitted Liens.

 

6.19        Solvency. Borrower is Solvent.

 

6.20        Business Locations; Taxpayer Identification Number. Set forth in
Section 6.20 of the Disclosure Schedule are: (a) the list of all of Borrower’s
locations and all locations where any Collateral is kept and (b) each Loan
Party’s chief executive office, exact legal name, U.S. taxpayer identification
number and organizational identification number. Except as set forth in Section
6.20 of the Disclosure Schedule, no Loan Party has during the five (5) years
preceding the Effective Date (i) changed its legal name; (ii) changed its state
of formation; or (iii) been party to a merger, consolidation or other change in
structure.

 

6.21        Pledged Collateral. The Pledged Collateral includes ninety-nine
percent (99.0%) of the Equity Interests of SPE and one hundred percent (100.0%)
of the Equity Interests of Crossroads Texas. Each of the Pledge and Security
Agreements is a Loan Document to which Section 6.4 of this Agreement applies.

 

6.22        No Restricted License. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is it bound by, any Restricted
License.

 

6.23        No Material Adverse Impact. Neither the execution, delivery nor
performance of this Agreement, nor the consummation of the transactions
contemplated hereby, including the sale of the Borrower’s “StrongBox” product
line, will have a material adverse impact on the Borrower or any of its
Subsidiaries as a whole or on the Borrower’s or any of its Subsidiaries’ current
or anticipated operations.

 

-22-

 

 

SECTION 7.        AFFIRMATIVE COVENANTS

 

Until the Obligations have been fully satisfied and Lender’s commitment to
advance credit has expired, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.2, 7.3 and 7.4) cause each Subsidiary to:

 

7.1          Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith in
appropriate proceedings, or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

7.2          Financial Statements. Deliver to Lender, in form and detail
satisfactory to Lender:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Lender, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)          as soon as available, but in any event within thirty (30) days
after the end of each fiscal quarter, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be certified
by Borrower’s chief executive officer, chief financial officer, treasurer or
controller as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year end audit adjustments and the
absence of footnotes

 

(c)          as soon as available, but in any event within thirty (30) days
after the end of each month, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such month and the related consolidated
statements of income or operations for such month and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding month of the previous fiscal year and
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be certified
by Borrower’s chief executive officer, chief financial officer, treasurer or
controller as fairly presenting the financial condition and results of
operations of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year end audit adjustments and the absence of footnotes; and

 

(d)          as soon as available, but in any event within thirty (30) days
after the end of each fiscal year of the Borrower, annual operating and
financial projections approved by Borrower’s Board of Directors and in a form
acceptable to Lender.

 

7.3          Certificates; Other Information. Deliver to Lender, in form and
detail satisfactory to Lender:

 

(a)          concurrently with the delivery of the financial statements referred
to in Section 7.2(a), a certificate of independent certified public accountants
certifying such financial statements;

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.2(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower which shall include such supplements to Section 6.17 of the
Disclosure Schedule as are necessary such that, as supplemented, the relevant
disclosures would be accurate and complete as of the date of such Compliance
Certificate;

 

-23-

 

 

(c)          promptly after any request by the Lender, copies of any detailed
audit reports, management letters or recommendations submitted to Borrower’s
Board of Directors (or the audit committee of the Board of Directors) by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

 

(d)          promptly after the same are publicly available (but in any event
within five (5) days after filing with the SEC), copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Lender pursuant hereto; provided,
however, that Borrower shall not be obligated to deliver any of the foregoing to
Lender if and to the extent that the same have been filed with the SEC and
therefore are available to Lender;

 

(e)          promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lender
pursuant hereto; provided, however, that Borrower shall not be obligated to
deliver any of the foregoing to Lender if and to the extent that the same have
been filed with the SEC and therefore are available to Lender;

 

(f)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

 

(g)          promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to: (a) Section 7.2(a) or (b) or
Section 7.3(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 7.3 of the
Disclosure Schedule; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided that upon Lender’s request the Borrower shall
(A) deliver paper copies of such documents to the Lender or (B) provide Lender
(by fax or electronic mail) with notice of the posting of any such documents
contemporaneously with each such posting.

 

7.4          Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof notify the Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of the occurrence of any ERISA Event;

 

(c)          of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; and

 

-24-

 

 

(d)          of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

7.5          Payment of Taxes. Pay and discharge as the same shall become due
and payable, all its Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (a) unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or (b) the failure to pay or discharge the same would not
reasonably be expected to result in a Material Adverse Effect.

 

7.6          Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.7          Inspection Rights. Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating books and records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower not more than two
(2) times each calendar year (in the absence of an Event of Default); provided,
however, that (a) when an Event of Default exists the Lender (or any of its
respective representatives or independent contractors) may do any of the
foregoing as often as may be reasonably desired, at the expense of the Borrower
at any time during normal business hours and without advance notice; and (b) the
Borrower shall not be required to pay the expenses of more than one visit and
inspection during any calendar year unless an Event of Default has occurred and
is continuing.

 

7.8          Litigation Cooperation. Make available to Lender, without expense
to Lender, Borrower and its directors, officers, employees and agents and its
corporate, financial and operating books and records to the extent that Lender
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Lender with respect to any Collateral,
the Obligations or otherwise relating to Borrower.

 

7.9          Use of Proceeds. Use the loan proceeds for (a) working capital,
capital expenditures and other general corporate purposes and (b) to refinance
certain existing Indebtedness; provided, that in no event shall the proceeds
from any Term Loan be used in contravention of any Law or of any Loan Document.

 

7.10        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; (c)
maintain and keep in full force and effect all issued Patents; and (d) so long
as Borrower owns the Patents, maintain and keep in full force and effect all of
its other registered patents, trademarks, trade names and service marks.

 

7.11        Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and casualty and
condemnation excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care in
all material respects typical in the industry in the operation and maintenance
of its facilities.

 

7.12        New Subsidiaries; Additional Subsidiary Guarantors. Notify the
Lender at the time that any Person becomes a Subsidiary, and if such Person is a
domestic entity, promptly thereafter (and in any event within ten (10) days),
cause such Person to (a) become a Guarantor by executing and delivering to the
Lender such documents as the Lender deems appropriate for such purpose and (b)
deliver to the Lender documents of the types referred to in Section 3.1(a)
including favorable opinions of counsel (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)).

 

-25-

 

 

7.13        Insurance. Borrower will cause the Collateral to be insured at all
times against certain hazards, including but not limited to fire, theft and
risks covered by extended coverage, in such amounts and in such form and with
such insurers as shall be reasonably satisfactory to Lender from time to time.
If any lapse in any such insurance policy shall occur, the Borrower within 30
days of such lapse shall cause the cure of such lapse so as to result in no gap
in coverage as required by this paragraph. Each policy of Borrower for liability
insurance shall provide for all losses to be paid on behalf of Lender and
Borrower as their interests may appear, and each policy for property damage
insurance shall provide for all losses to be paid directly to Lender. Each such
policy shall, in addition, (a) name Borrower and Lender as insured parties
thereunder (without any representation or warranty by or obligation upon Lender)
as its interests may appear; (b) contain the agreement by the insurer, pursuant
to a Lender’s loss payable endorsement, that any loss thereunder shall be
payable to Lender notwithstanding any action, inaction or breach of
representation or warranty by Borrower; and (c) provide that at least thirty
(30) days’ prior written notice of cancellation or of lapse shall be given to
Lender by the insurer. Borrower shall, if so requested by Lender, deliver to
Lender original or duplicate policies of such insurance. At all times after the
occurrence and during the existence of an Event of Default, Lender may act as
attorney-in-fact for Borrower in making, adjusting and settling any claims under
any such insurance policies. Borrower hereby assigns to Lender all of its right,
title and interest to any insurance policies insuring the Collateral, including
all rights to receive the proceeds of insurance, and directs all insurers to pay
all such proceeds directly to Lender and authorizes Lender to endorse Borrower’s
name on any instrument of such payment.

 

7.14        Further Assurances. Borrower shall, at Lender’s expense, execute any
further instruments and take further action as Lender reasonably requests to
perfect or continue Lender’s Lien in the Collateral or to effect the purposes of
this Agreement.

 

7.15        SPE Compliance. So long as any Obligations are owing under this
Agreement, Borrower shall use commercially reasonable efforts, to the full
extent of its power and obligations as a partner of SPE, to maintain the
accuracy of the representations and warranties contained in each Guaranty and to
cause SPE or Crossroads Texas, as applicable, to comply with each of its
obligations under such Guaranty.

 

7.16        Intentionally Left Blank.

 

7.17        Financial Covenants.

 

(a)          Borrower shall maintain a minimum of One Million Five Hundred
Thousand Dollars ($1,500,000.00) of unrestricted cash at each month end;

 

(b)          Borrower shall not make any cash dividend payments or other cash
distributions to any of its equity security holders other than dividends payable
by Borrower with respect to its presently issued and outstanding preferred stock
and any additional shares of preferred stock issued pursuant to the transaction
documents currently in effect pursuant to which the presently issued and
outstanding shares of preferred stock were issued; and

 

(c)          As long as any principal remains outstanding on either of the Term
Loans, Borrower shall not incur any Indebtedness (other than under the any
Permitted Indebtedness) without Lender’s prior written consent.

 

7.18        Collateral Covenants.

 

(a)          Borrower will keep the Collateral free and clear of any Lien,
except for the security interest created by each Guaranty or another Loan
Document or Permitted Liens. Except for the security interest granted pursuant
to the Guaranty provided by SPE, Borrower will keep the Patents free and clear
of all security interests or other encumbrances of any kind other than Permitted
Liens.

 

-26-

 

 

(b)          A material portion of the Collateral shall be kept at the principal
place of Borrower set forth above or at the location set forth on Schedule 6.20
attached hereto. After the occurrence and continuance of an Event of Default, a
material portion of the Collateral will not be removed from such locations
without the prior written consent of Lender.

 

(c)          Borrower will keep the Collateral in good condition and repair,
reasonable wear and tear excepted, and will immediately notify Lender of any
material destruction of or any material damage to any of the Collateral.

 

(d)          Borrower will not sell any of the Collateral except Inventory to
buyers in the ordinary course of business or as may be otherwise permitted in
this Agreement.

 

(e)          Borrower will advise Lender in writing of any changes in Borrower’s
state of organization, places of business or the opening of any new place of
business ten (10) days prior to the occurrence thereof, or, if Borrower shall
have failed to deliver such writing timely, in any event not later than the date
of such change.

 

(f)          Borrower will, in all material respects, pay when due all taxes,
license fees and assessments relating to the Collateral.

 

(g)          Borrower will be liable to Lender for (and shall pay within fifteen
(15) days of delivery by Lender of any demand or invoice for) any expenditures
by Lender in connection with the preparation, execution, delivery,
administration and enforcement of this Agreement and for the maintenance and
preservation of the Collateral, including, but not limited to, taxes, recording
fees, appraisal fees, certificate of title charges, recording and filing fees
(including UCC financing statement fees, taxes (including documentary stamps)
and search fees), the reasonable fees and disbursements of Lender’s outside
counsel, levies, insurance and repairs, and for the repossession, holding,
preparation for sale, and the sale of the Collateral (including attorneys’ and
accountants’ fees and expenses), as well as all damages for breach of warranty,
misrepresentation, or breach of covenant by Borrower, and all such liabilities
shall be included in the definition of Obligations, shall be secured by the
security interest granted herein, and shall be payable upon demand.

 

(h)          Borrower hereby authorizes the filing of financing statements
pursuant to the Uniform Commercial Code (“Financing Statements”), as enacted in
the states where such Financing Statements are required, or are deemed by Lender
as desirable, and any other documents required by Lender, to perfect or maintain
the security interest granted herein in the Collateral or to effect the purposes
of this Agreement.

 

(i)          Borrower will at all times during normal business hours allow
Lender or its agents to examine and inspect the Collateral, as well as
Borrower’s books and records relating thereto, and to make extracts and copies
of them.

 

(j)          Borrower will report, in a form reasonably satisfactory to Lender,
such information as Lender may reasonably request regarding the Collateral; such
reports shall be for such periods, shall reflect Borrower’s records as of such
times and shall be rendered with such frequency as Lender may reasonably
designate. All information heretofore or hereafter furnished by Borrower to
Lender is or will be true and correct in all material respects as of the date
with respect to which such information is or will be furnished.

 

(k)          Borrower will not change Borrower’s name.

 

(l)          Borrower hereby irrevocably appoints Lender as Borrower’s true and
lawful attorney-in-fact, with full power and authority and in the place and
stead of Borrower and in the name of Borrower or otherwise, from time to time
after the occurrence and continuance of an Event of Default, in Lender’s
discretion, to take any action and to execute any instrument that Lender may
deem reasonably necessary or desirable to accomplish the purposes of this
Agreement; including, without limitation, to receive, endorse and collect all
instruments made payable to Borrower representing any distribution in respect of
the Collateral or any part thereof and to give full discharge for the same; to
ask, demand, collect, sue for, recover, compromise, receive and give acquittance
and receipt for monies due and to become due under or in connection with the
Collateral; to obtain and adjust insurance covering the Collateral; to receive,
endorse and collect any drafts or other instruments and documents in connection
therewith; and to file any claims or take any action or institute any
proceedings that Lender may deem to be necessary or desirable for the collection
thereof, provided, however, that unless an Event of Default has occurred and is
continuing, Lender may act as such attorney-in-fact only with respect to signing
and recording financing and continuation statements under the Uniform Commercial
Code.

 

-27-

 

 

(m)          Borrower agrees that from time to time, at the expense of Borrower,
it will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any pledge, assignment or
security interest granted or purported to be granted by Borrower under this
Agreement or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Borrower hereby authorizes Lender to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral. A photocopy or other reproduction
of this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by Law.
Borrower will furnish to Lender from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with such Collateral as Lender may reasonably request, all in
reasonable detail.

 

(n)          Upon Lender’s request, Borrower shall promptly (i) deliver to
Lender possession of all (A) stock certificates evidencing Borrower’s interest
in any corporation (together with duly executed stock powers for each of the
same) other than Crossroads Europe GmbH and NexQL Corporation; (B) certificates
evidencing Borrower’s interest in any limited liability company or partnership
(together with executed powers for each such certificate), which interests
constitute investment property under the Uniform Commercial Code; and (C) all
notes, instruments or warrants (together with any necessary endorsements) owned
by Borrower; or (ii) enter into one or more control (or similar) agreement(s)
with Lender and any applicable securities intermediary or depository with
respect to any security entitlements or other investment property, or any
deposit account, of Borrower, in the case of each of clauses (i) and (ii) above,
in a form satisfactory to Lender. All stock certificates, other certificates and
other Collateral delivered to Lender pursuant to clause (i) in the preceding
sentence, and all other investment property and deposit accounts which are the
subject of a control (or similar) agreement entered into pursuant to clause (ii)
in the preceding sentence (collectively, the “Investment Collateral”).

 

(o)          Except as otherwise provided in this Section 7.18(o), Borrower
shall continue to collect, at its own expense, all amounts due or to become due
to Borrower in respect of any Accounts. In connection with such collections,
Borrower may take (and, at Lender’s direction, shall take) such action as
Borrower or Lender may reasonably deem necessary or advisable to enforce
collection of such Accounts; provided, however, that Lender shall have the right
at any time, upon the occurrence and during the continuance of an Event of
Default, to notify the obligors under Accounts of the assignment of such
Accounts to Lender and to direct such obligors to make payment of all amounts
due or to become due to Borrower thereunder directly to Lender and, upon such
notification and at the expense of Borrower, to enforce collection of any such
Accounts, and to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as Borrower might have done. After
receipt by Borrower of the notice from Lender referred to in the proviso to the
preceding sentence, (i) all amounts and proceeds (including instruments)
received by Borrower in respect of the Accounts shall be received in trust for
the benefit of Lender hereunder, shall be segregated from other funds of
Borrower and shall be forthwith paid over to Lender in the same form as so
received (with any necessary endorsement); and (ii) Borrower shall not adjust,
settle or compromise the amount or payment of any such Account, release wholly
or partly any obligor thereof, or allow any credit or discount thereon.

 

(p)          So long as no Event of Default has occurred and is continuing,
Borrower shall be entitled to receive and retain any and all dividends, interest
and other distributions paid in respect of investment property that is
Collateral; provided, however, that any and all (i) dividends, interest and
other distributions paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Collateral; (ii) dividends and other
distributions paid or payable in cash in respect of such Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus; and (iii) cash
paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, such Collateral, shall be forthwith delivered
to Lender to hold as Collateral and shall, if received by Borrower, be received
in trust for the benefit of Lender, be segregated from the other property or
funds of Borrower and be forthwith delivered to Lender as Collateral in the same
form as so received (with any necessary endorsement).

 

-28-

 

 

7.19        Patents and Patent Rights.

 

(a)          Borrower will not waive or modify, and will use all commercially
reasonable efforts to not suffer the waiver or modification of, any legal rights
of a material nature arising out of or relating to the Patent Rights without the
express prior written consent of Lender.

 

(b)          Borrower will advise Lender in writing of any changes in Borrower’s
state of organization, places of business or the opening of any new place of
business ten (10) days prior to the occurrence thereof or, if Borrower shall
have failed to deliver such writing timely, in any event not later than the date
of such change.

 

(c)          Except as otherwise permitted by this Agreement (including, without
limitation, Section 7.5 hereof), Borrower will pay when due all taxes, license
fees, maintenance fees and assessments relating to the Collateral.

 

(d)          Borrower will be liable to Lender for (and shall pay within fifteen
(15) days of delivery by Lender of any demand or invoice for) any reasonable
expenditures by Lender in connection with (i) the maintenance and preservation
of the Collateral, including, but not limited to, taxes, recording fees,
appraisal fees, certificate of title charges, recording and filing fees
(including Uniform Commercial Code financing statement fees, taxes (including
documentary stamps) and search fees), fees arising out of or relating to the
Patent Rights, the reasonable fees and disbursements of Lender’s outside
counsel, levies, insurance and repairs; and (ii) in addition to damages for
breach of warranty, misrepresentation, or breach of covenant by Borrower, the
enforcement of this Agreement and the Loan Documents as a result of such breach
or misrepresentation, including, but not limited to, the repossession, holding,
preparation for sale, and the sale of the Collateral (including attorneys’ and
accountants’ fees and expenses), and all such liabilities shall be included in
the definition of Obligations, shall be secured by the security interest granted
herein, and shall be payable upon demand.

 

(e)          Borrower hereby authorizes the filing of Financing Statements
pursuant to the Uniform Commercial Code as enacted in the states where such
Financing Statements are required, or are deemed by Lender as desirable, and any
other documents required by Lender, to perfect or maintain the security interest
granted herein in the Collateral or to effect the purposes of this Agreement.
Borrower further authorizes the filing of any statement or instrument with the
United States Patent Office that Lender determines to file arising out of or
relating to any or all of the Patent Rights. Borrower’s authorization does not
constitute any consent or acknowledgment by Lender that anything other than
filing of Financing Statements in the office of the Secretary of State in the
state of Borrower’s formation is required to perfect Lender’s security interest
in the Patent Rights.

 

(f)          Borrower will at all times during normal business hours allow
Lender or its agents to examine and inspect the Collateral, as well as
Borrower’s books and records relating thereto, and to make extracts and copies
of them.

 

(g)          Except as may be set forth on the Disclosure Schedule, Borrower
shall use its commercially reasonable efforts to ensure that no
standards-setting organization shall impose an obligation to license any of the
Patents on particular terms or conditions. Borrower will not be subject to any
covenant not to sue or other restrictions on its enforcement or enjoyment of the
Patent Rights.

 

(h)          Borrower does not know of and has not received any notice or
information of any kind suggesting that the Patents may be invalid,
unpatentable, or unenforceable other than (i) official notices from patent
offices in the course of patent prosecution and (ii) allegations from third
parties in litigation involving or invited to take a license under certain
Patents.

 



-29-

 

 

7.20        Securitization of Loans.

 

(a)          The Borrower hereby acknowledges that the Lenders and their
Affiliates may sell or securitize the Loans (a “Securitization”) through the
pledge of the Loans as collateral security for loans to the Lenders or their
Affiliates or through the sale of the Loans or the issuance of direct or
indirect interests in the Loans. The Borrower shall cooperate with the Lenders
and their Affiliates to effect the Securitization including, without limitation,
by (i) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lender in connection with
the Securitization; provided that (A) any such amendment or additional
documentation does not impose material additional costs on the Borrower and (B)
any such amendment or additional documentation does not materially adversely
affect the rights, or materially increase the obligations, of the Borrower under
the Loan Documents or change or affect in a manner adverse to the Borrower the
financial terms of the Loans; (ii) providing such information as may be
reasonably requested by the Lenders in connection with the rating of the Loans
or the Securitization; and (iii) providing in connection with any rating of the
Loans a certificate (A) agreeing to indemnify each Lender and its Affiliates,
any Rating Agencies rating the Loans, or any party providing credit support or
otherwise participating in the Securitization (collectively, the “Securitization
Parties”) for any losses, claims, damages or “liabilities” (the “Liabilities”)
to which such Lender, its Affiliates or such Securitization Parties may become
subject insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact by the Borrower or
any Affiliate of the Borrower contained in any Loan Document or in any writing
delivered by or on behalf of the Borrower or any Affiliate of the Borrower to
the Lenders in connection with any Loan Document or arise out of or are based
upon the omission or alleged omission by the Borrower or any Affiliate of the
Borrower to state therein a material fact required to be stated therein, or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and such indemnity shall survive any
transfer by any Lender or its successors or assigns of the Loans and (B)
agreeing to reimburse each Lender and its Affiliates for any legal or other
expenses reasonably incurred by such Persons in connection with defending the
Liabilities.

 

(b)          The Borrower represents that it is not (i) in violation of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended; (ii) on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation; (iii) in
violation of the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001; (iv) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; or (v) to the best of its knowledge,
engaging in any dealings or transactions, or is otherwise associated, with any
of the foregoing blocked Persons.

 

SECTION 8.         NEGATIVE COVENANTS

 

Until the Obligations have been fully satisfied and Lender’s commitment to
advance credit has expired, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.1          Dispositions. Transfer, or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for (a) Transfer
of the Patents to SPE pursuant to the Patent Assignment Agreement, provided each
of the Consent Conditions is satisfied; (b) Transfers (i) of inventory in the
ordinary course of business; (ii) of worn out or obsolete equipment; (iii) of
surplus equipment with an aggregate value of up to Five Hundred Thousand Dollars
($500,000.00) per fiscal year; (iv) in connection with Permitted Liens and
Permitted Investments; (v) of non-exclusive licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business;
(vi) involving the payment of trade payables, payroll and other ordinary and
necessary expenses of Borrower in the ordinary course of business; and (vii) to
Lender; (c) Transfers pursuant to a ‘972 Monetization Event; provided, however,
that Borrower prepay the Term Loans as and to the extent required by
Section 2.1(e); (d) Transfers in connection with settlements or judgments
relating to litigation or other disputes; provided, that such transfers do not
constitute a transfer of all or substantially all of Borrower’s assets;
(e) Transfers of property having an aggregate fair market value not to exceed
$100,000 during any calendar year; and (f) Transfers of Borrower’s “StrongBox”
product line; provided, however, that in the event that any such Transfer of the
“StrongBox” product line occurs without the prior written consent of Lender,
then Borrower shall use the net cash proceeds of such Transfer to prepay the
Term Loans as and to the extent required by Section 2.1(e).

 

-30-

 

 

8.2          Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) change
Borrower’s chief executive officer where the Borrower’s Board of Directors does
not replace such officer with at least a Board-approved interim chief executive
officer within ninety (90) days of such change and a Board-approved permanent
replacement chief executive officer within two hundred forty (240) days of such
change; or (d) enter into any transaction or series of related transactions in
which the stockholders of Borrower who were not stockholders immediately prior
to the first such transaction own more than fifty percent (50.0%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the bona fide sale of Borrower’s
equity securities in a public offering).

 

Borrower shall not, without at least thirty (30) days prior written notice to
Lender (a) add any new offices or business locations (unless such new offices or
business locations contain less than Ten Thousand Dollars ($10,000.00) of
Borrower’s property); (b) change its jurisdiction of organization; (c) change
its organizational structure or type; (d) change its legal name; or (e) change
any organizational number (if any) assigned by its jurisdiction of organization.

 

8.3          Mergers or Acquisitions. Enter into a Business Combination.

 

8.4          Liens. Create, incur, assume or suffer to exist any Lien, except
Permitted Liens, upon any of its property, assets or revenues, whether now owned
or hereafter acquired.

 

8.5          Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any of its capital stock;
provided, that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock and may pay cash dividends on its preferred stock (as referred to in
Section 7.17(b)), and (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided, that such repurchases do
not exceed in the aggregate Fifty Thousand Dollars ($50,000.00) per fiscal year
or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

8.6          Transactions with Affiliates. Enter into or permit to exist any
material transaction with any Affiliate of Borrower, except for (a) transactions
that are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person; (b) compensation or other
incentive agreements approved by Borrower’s board of directors; (c) unsecured or
secured equity or bridge financings with Borrower’s existing investors so long
as any such Indebtedness is Subordinated Debt; (d) transactions between or among
Borrower and its Subsidiaries that are Guarantors not otherwise prohibited by
this Agreement; (e) transactions contemplated pursuant to this Agreement and the
Transaction Documents.

 

8.7          Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject; or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Lender.

 

8.8          Compliance. Become an “investment company” or a company controlled
by an “investment company” under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Term Loan for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

8.9          Permitted Credit Facility. Incur or maintain an amount outstanding
under the Permitted Credit Facility exceeding Two Million Dollars
($2,000,000.00).

 

-31-

 

 

SECTION 9.         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”):

 

9.1          Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Term Loan on its due date or (b) pay any other
payment Obligation and such default shall continue unremedied for a period of
five (5) Business Days after Borrower's receipt of written notice from Lender of
Borrower's failure to pay such payment obligation.

 

9.2          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be untrue,
incorrect or misleading in any material respect when made or deemed made and
Borrower shall have failed to remedy, or otherwise mitigate the practical
effects of, such misstatement for fifteen (15) days after Borrower's receipt of
actual or constructive notice of such misstatement, error, or misrepresentation.
For purposes of Section 9, actual or constructive notice to be provided to
Borrower need not be provided by Lender.

 

9.3          Specific Covenants. (a) Borrower fails to deliver any item required
in Section 7.2 or 7.3 or fails to perform or observe any term, covenant or
agreement contained in Section 7.4, 7.7, 7.9, 7.10, 7.12, 7.17, 7.18, 7.19 or 8,
or (b) any Guarantor fails to perform or observe any term, covenant or agreement
contained in its Guaranty, in each case (i.e., as to each of clauses (a) and (b)
above) for fifteen (15) days after Borrower's or Guarantor’s receipt of actual
or constructive notice of Borrower’s or Guarantor’s failure to do so, as
applicable.

 

9.4          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 9.1, 9.2, or 9.3)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after Borrower's and, in the case of
another Loan Party, such other Loan Party's receipt of actual or constructive
notice of such failure.

 

9.5          Cross-Default. Borrower or any of its Subsidiaries (a) fails to
make any payment in respect of any Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount; (b) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto; or (c) any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, in each case (i.e., as to each of clauses (a), (b)
and (c) above) for thirty (30) days after Borrower's and, in the case of a
Subsidiary, such Subsidiary's receipt of actual or constructive notice of the
occurrence of such failure or event; provided that such failure or event is
unremedied or is not waived by the affected creditor before the exercise of
remedies under Section 10.

 

9.6          Restraint on Business. (a) Any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver; or (b) any court order enjoins, restrains, or prevents Borrower from
conducting any material part of its business, in each case, as to each of
clauses (a) and (b), which event continues in existence and is not remedied,
dismissed or stayed for thirty (30) days after Borrower's receipt of actual or
constructive notice of the occurrence thereof.

 

9.7          Insolvency Proceedings. (a) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; (b) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person; or (c) any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person or an order for
relief is entered in any such proceeding, in each case with respect to clauses
(b) and (c) above which event continues in existence and is not remedied,
dismissed or stayed for sixty (60) days after Borrower's receipt of actual or
constructive notice of the occurrence thereof.

 

-32-

 

 

9.8          Inability to Pay Debts. Borrower or any of its Subsidiaries becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due and such circumstance, event or failure continues in existence
and is not remedied for thirty (30) days after Borrower's receipt of actual or
constructive notice of such circumstance, event or failure.

 

9.9          Judgments. One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least the
Threshold Amount (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay or thirty
(30) day period.

 

9.10        Change of Control. A Change of Control occurs.

 

9.11        ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount and such ERISA Event continues in existence and is not remedied for
thirty (30) days after actual or constructive notice of the occurrence thereof,
or (b) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount and such failure
to pay continues in existence and is not remedied for thirty (30) days after the
date when such payment was due.

 

9.12        Invalidity of Loan Documents. (a) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or prior to satisfaction in
full of all the Obligations, ceases to be in full force and effect; (b) any Loan
Party (i) contests in any manner the validity or enforceability of any Loan
Document as a whole or (ii) unsuccessfully contests the asserted applicability
by Lender of any specific provision of any Loan Document; or (c) any Loan Party
wrongfully denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document, in
each case, as to each of clauses (a), (b) and (c), which circumstance or event
continues in existence and is not remedied or revoked for fifteen (15) Business
Days after Borrower's receipt of actual or constructive notice thereof.

 

9.13        Transfer of Patents. Transfer of the Patents to SPE as permitted by
Section 8.1 and as contemplated by the Patent Assignment Agreement is not
consummated within two (2) Business Days after the Term Loan A Funding Date due
to the failure of Borrower to execute or deliver such Patent Assignment
Agreement.

 

9.14        Intellectual Property. (a) Borrower fails to meet its obligations
under Section 2.3(b) of the KIP CR P1 LP Amended and Restated Limited
Partnership Agreement dated as of the date hereof for the timely payment of
maintenance fees, annuities or the like for any Patent (for the avoidance of
doubt, such timely payment includes payment of any maintenance fees for which
the fee is payable (e.g., the fee payment window opens) even if the surcharge
date or final deadline for payment of such fee would be in the future) or (b)
any Patent is found invalid, unpatentable or unenforceable due to a future act
or omission by Borrower that constitutes gross negligence or willful misconduct,
in each case, as to each of clauses (a) and (b), which failure or event
continues in existence and is not remedied for thirty (30) days after Borrower's
receipt of actual or constructive notice thereof.

 

9.15        Subordinated Debt. Any document, instrument, or agreement evidencing
any Subordinated Debt shall for any reason cause such subordination to be
revoked or invalidated or otherwise cease to be in full force and effect (other
than a termination in accordance with the terms of the payment in full of such
Subordinated Debt so long as such payment is permitted under the terms of the
subordination or other agreement between such Person and Lender or otherwise
agreed by Lender in writing) or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement.

 

-33-

 

 

SECTION 10.       LENDER’S RIGHTS AND REMEDIES

 

10.1        Rights and Remedies.

 

(a)          While an Event of Default occurs and continues Lender may, without
notice or demand, do any or all of the following, singularly, consecutively or
cumulatively:

 

(i)          Declare all Obligations immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower (but if an Event of Default described in
Section 9.7 occurs, all Obligations are immediately due and payable without any
action by Lender);

 

(ii)         Stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Lender;

 

(iii)        Make any payments and do any acts it considers necessary or
reasonable to protect the Collateral or its security interest in the Collateral.
Lender may pay, purchase, contest, or compromise any Lien, other than a
Permitted Lien, which appears to be prior or superior to its security interest
and in exercising any such powers, incur any liability, expend whatever amounts
in its absolute discretion it may deem necessary therefor, including cost of
evidence of title, employ counsel and pay reasonable attorneys’ fees;

 

(iv)         Without notice to or demand upon Borrower and without releasing
Borrower from any obligation hereof, reclaim, recover, maintain, prepare for
sale, advertise for sale, and sell the Collateral and in exercising any such
powers, incur any liability, expend whatever amounts in its absolute discretion
it may deem necessary therefor, including cost of evidence of title, employ
counsel and pay reasonable attorneys’ fees. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents , copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section 10.1, Borrower’s rights under
all licenses and all franchise agreements inure to Lender’s benefit;

 

(v)          Transfer all or part of the Pledged Collateral into the name of
Borrower or its nominee;

 

(vi)         Demand and receive possession of Borrower’s corporate, financial
and operating books and records; and

 

(vii)        Exercise all rights and remedies available to Lender under the Loan
Documents or at Law or equity, including all remedies provided under the UCC,
all of which rights and remedies shall be cumulative and nonexclusive to the
extent permitted by law, including, without limitation, the following:

 

-34-

 

 

(A)         Upon the occurrence and during the continuance of any Event of
Default, Lender shall have all rights and remedies provided by Law, including
but not limited to those of a Lender under the UCC as in effect in the State of
Delaware on the date hereof and as amended hereafter, in addition to the rights
and remedies provided herein or in the Loan Documents. Lender may, in its sole
discretion, require Borrower to assemble the Collateral and make it available to
Lender at a place to be designated by Lender that is reasonably convenient to
Borrower and Lender, and without notice except as specified below, dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Lender may deem commercially reasonable.
If notice of disposition of Collateral is required by Law, ten (10) days prior
notice by Lender to Borrower designating the time and place of any public sale
or the time after which any private sale or other intended disposition of
Collateral is to be made shall be deemed to be reasonable notice thereof, and
Borrower waives any other notice. Lender shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Lender may adjourn
any public or private sale from time to time by announcement at the time fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Upon the sale of Collateral at any public or
private sale, Lender may credit bid and purchase (as determined by Lender in its
sole discretion) all or any portion of the Collateral. In the event Lender
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy in an action against Borrower, Borrower
waives the posting of any bond which might otherwise be required. All Lender’s
rights and remedies shall be cumulative and none are exclusive. Whether or not
default has occurred, all payments made by or on behalf of Borrower and all
credits due Borrower under this Agreement and under any other Loan Document
between Borrower and Lender may be applied to the Obligations in whatever order
and amounts Lender chooses subject to the terms of this Agreement.

 

(B)         All cash proceeds received by Lender in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Lender, be held by Lender as collateral for, or then
or at any time thereafter applied in whole or in part by Lender against, all or
any part of the Obligations in such order as Lender shall elect. Any surplus of
such cash or cash proceeds held by Lender and remaining after payment in full of
all the Obligations shall be paid over to Borrower or to whomsoever may be
lawfully entitled to receive such surplus.

 

(C)         Lender may exercise any and all rights and remedies of Borrower
under or in respect of the Collateral.

 

(D)         All payments received by Borrower under or in respect of the
Collateral shall be received in trust for the benefit of Lender, shall be
segregated from other funds of Borrower and shall be forthwith paid over to
Lender in the same form as so received (with any necessary endorsement).

 

(E)         Whether or not an Event of Default shall have occurred, if Borrower
fails to perform any agreement contained herein, Lender may, in its sole
discretion, itself perform, or cause performance of, such agreement, and the
reasonable expenses of Lender incurred in connection therewith shall be payable
by Borrower under Section 7.19(d). The powers conferred upon Lender hereunder
are solely for the protection of its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.

 

(F)         Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, Lender shall have
no duty as to any Collateral, whether or not Lender has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. Lender shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which Lender accords its own
property.

 

-35-

 

 

(b)          Lender may cause the Collateral to remain on Borrower’s premises,
at Borrower’s expense, pending sale or other disposition thereof. Lender shall
have the right to conduct such sales on Borrower’s premises or elsewhere, at
Borrower’s expense, on such occasion(s) as Lender may see fit, and Borrower, at
Lender’s request, will, at Borrower’s expense, assemble the Collateral and make
it available to Lender at such place(s) as Lender may reasonably designate from
time to time. Any sale, lease or other disposition by Lender of the Collateral,
or any part thereof, may be for cash or other value. Borrower shall execute and
deliver, or cause to be executed and delivered, such instruments, documents,
assignments, deeds, waivers, certificates and affidavits and take such further
action as Lender shall reasonably require in connection with such sale, and
Borrower hereby constitutes Lender as its attorney-in-fact to execute any such
instrument, document, assignment, deed, waiver, certificate or affidavit on
behalf of Borrower and in its name. At any sale of the Collateral, the
Collateral to be sold may be sold in one lot as an entirety or in separate lots
as Lender may determine. Lender shall not be obligated to make any sale of any
Collateral if it determines not to do so, regardless of the fact that notice of
sale was given. Lender may, without notice or publication, adjourn any public or
private sale or cause the sale to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. In case any sale of
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by Lender until the sale price is paid, but Lender shall not incur
any liability if any purchaser fails to pay for any Collateral so sold and, in
case of any such failure, such Collateral may be sold again. At any public sale,
Lender (i) may bid for or purchase the Collateral offered for sale, free (to the
extent permitted by Law) from any rights of redemption, stay or appraisal on the
part of Borrower with respect to the Collateral; (ii) make payment on account
thereof by using any claim then due and payable to Lender from Borrower as a
credit against the purchase price; and (iii) upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to Borrower therefor. Borrower acknowledges that portions of the Collateral may
be difficult to preserve and dispose of and may be subject to complex
maintenance and management; accordingly, Lender shall have the widest possible
latitude in the exercise of its rights and remedies hereunder.

 

(c)          Any notice required to be given by Lender with respect to any of
the Collateral, which notice is given pursuant to Section 11 and deemed received
pursuant to Section 11 at least ten (10) Business Days before a sale, lease,
disposition or other intended action by Lender, shall constitute fair and
reasonable notice to Borrower of any such action. A public sale in the following
fashion shall be conclusively presumed to be reasonable if (i) the sale is held
in a county where any part of the Collateral is located or in which Borrower has
a place of business; (ii) the sale is conducted by auction, but it need not be
by a professional auctioneer; (iii) any Collateral is sold as is and without any
preparation for sale; and (iv) Borrower is given notice of such public sale
pursuant to the preceding sentence.

 

(d)          Lender shall have no obligation (i) to preserve any rights to the
Collateral against any Person; (ii) to make any demand upon or pursue or exhaust
any rights or remedies against Borrower or others with respect to payment of the
Obligations; (iii) to pursue or exhaust any rights or remedies with respect to
any of the Collateral or any other security for the Obligations; or (iv) to
marshal any assets in favor of Borrower or any other Person against or in
payment of any or all of the Obligations.

 

(e)          Borrower recognizes that one or more Laws may limit the flexibility
desired to achieve a more commercially reasonable disposition of Collateral, and
it is intended that consideration of such Laws be taken into account in
determining commercial reasonableness.

 

(f)          Borrower is aware that Section 9.610 of the UCC states that Lender
is able to purchase the pledged Equity Interests of SPE only if they are sold at
a public sale. Borrower is also aware that SEC staff personnel have, over a
period of years, issued various No Action Letters that describe procedures
which, in the view of the SEC staff, permit a foreclosure sale of securities to
occur in a manner that is public for purposes of Part 6 of Article 9 of the UCC,
yet not public for purposes of Section 4(2) of the Securities Act of 1933 (as
amended from time to time). Borrower is also aware that Lender may wish to
purchase the pledged Equity Interests that are sold at a foreclosure sale, and
Borrower believes that such purchase would be appropriate in circumstances in
which the pledged Equity Interests are sold in conformity with the principles
set forth in the No Action Letters. Borrower specifically agrees that a
foreclosure sale conducted in conformity with the principles set forth in the No
Action Letters (i) shall be considered to be a “public” sale for purposes of
Section 9.610 of the UCC; (ii) will not be considered commercially unreasonable
solely by virtue of the fact that Lender has not registered or sought to
register the Equity Interests under the securities Laws; even if Borrower agrees
or Issuer agrees to pay all costs of the registration process; and (iii) shall
be considered to be commercially reasonable notwithstanding that Lender
purchases the pledged Equity Interests at such a sale.

 

(g)          Borrower shall pay to Lender, on demand and as part of the
Obligations, all costs and expenses, including court costs and costs of sale,
incurred by Lender in exercising any of its rights or remedies hereunder.

 

-36-

 

 

10.2        Power of Attorney. Borrower hereby irrevocably appoints Lender as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to (a) endorse Borrower’s name on any checks
or other forms of payment or security; (b) make, settle, and adjust all claims
under Borrower’s insurance policies; (c) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (d) Transfer the Collateral into the name of
Lender or a third party as the UCC permits; and (e) to sign Borrower’s name on
any documents necessary to perfect or continue the perfection of Lender’s
security interest in the Collateral. Lender’s foregoing appointment as
Borrower’s attorney-in-fact, and all of Lender’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and Lender’s obligation to provide Term Loans terminates.

 

10.3        Protective Payments. If Borrower fails to obtain the insurance
required hereunder or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender Expenses and are immediately due and payable,
bearing interest at the Default Rate and secured by the Collateral. Lender will
make reasonable efforts to provide Borrower with notice of Lender’s obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar
payments in the future or Lender’s waiver of any Event of Default.

 

10.4        Application of Payments and Proceeds Upon Default. If an Event of
Default has occurred and is continuing, Lender may apply any funds in its
possession to the Obligations in such order as Lender shall determine in its
sole and exclusive discretion. Subject to the terms of the Limited Partnership
Agreement, any surplus shall be paid to Borrower or other Persons legally
entitled thereto; provided, that Borrower shall remain liable to Lender for any
deficiency. If Lender, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Lender shall have the option, exercisable
at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Lender of cash therefor.

 

10.5        No Waiver; Remedies Cumulative. Lender’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Lender’s rights and remedies under this Agreement
and the other Loan Documents and the Transaction Documents are cumulative.
Lender has all rights and remedies provided under the UCC, by Law, or in equity.
Lender’s exercise of one right or remedy is not an election and shall not
preclude Lender from exercising any other remedy under this Agreement or other
remedy available at Law or in equity, and Lender’s waiver of any Event of
Default is not a continuing waiver. Lender’s delay in exercising any remedy is
not a waiver, election, or acquiescence.

 

10.6        Limitation of Rights and Remedies.

 

(a)          Notwithstanding anything to the contrary that may be contained in
Section 10 or elsewhere in this Agreement or in any other Loan Document, in no
event shall any Transfer (as such term is defined in the Limited Partnership
Agreement) of any Patents, Patent Rights or other Intellectual Property in SPE
or of any Equity Interests of SPE held by Borrower, whether as the result of the
occurrence of any Event of Default under the Credit Agreement, the Pledge and
Security Agreement (SPE), the Guaranty provided by SPE or otherwise, that is an
Affiliate Sale (as such term is defined in the Limited Partnership Agreement)
constitute or result in a Liquidation Event (as such term is defined in the
Limited Partnership Agreement). Furthermore, Lender acknowledges the terms and
provisions of Section 2.4(c) of the Limited Partnership Agreement and agrees
that it will not take any action which is inconsistent with Borrower's rights
under such Section 2.4(c) of the Limited Partnership Agreement.

 

(b)          Notwithstanding anything to the contrary that may be contained in
Section 10 or elsewhere in this Agreement or in any other Loan Documents, with
respect to any Event of Default under any Loan Document to which SPE is a party
(but for this clause (b)) which is directly or indirectly caused by an action or
an inaction of the general partner of SPE, the same shall not constitute an
Event of Default under this Agreement or any other Loan Document if and to the
extent that such action or inaction on the part of such general partner
constitutes the gross negligence or willful misconduct of such general partner
or a willful violation of a duty or obligation of such general partner under the
Limited Partnership Agreement.

 

-37-

 

  

(c)          Notwithstanding anything to the contrary that may be contained in
Section 10 or elsewhere in this Agreement or any other Loan Document, in no
event shall Lender vote any Equity Interest in the SPE owned by Borrower at the
time of any such vote or consent in any manner, to, directly or indirectly,
amend, waive, supplement or modify any term or provision of the Limited
Partnership Agreement.

 

SECTION 11.       NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by email or fax
transmission (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient); (c) one Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Lender or Borrower may change its mailing or email address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 11.

 

If to Borrower:     Crossroads Systems, Inc.

11000 North Mopac Expressway
Austin, TX 78759
Attn: President

Phone: (512) 349-0300
Fax: (512) 349-0304
Email: rcoleman@crossroads.com

 

With a copy to:    Hunton & Williams LLP

1445 Ross Avenue, Suite 3700
Dallas, TX 75202
Attn: Ronald D. Rosener
Phone: (214) 468-3372
Fax: (214) 740-7164
Email: rrosener@hunton.com

 

And to:                 Hunton & Williams LLP

1445 Ross Avenue, Suite 3700
Dallas, TX 75202
Attn: W. Alan Kailer
Phone: (214) 468-3342
Fax: (214) 740-7136
Email: akailer@hunton.com

 

If to Lender:         Fortress Credit Co LLC

1345 Avenue of the Americas, 46th Floor
New York, NY 10105
Attn: James K. Noble III, General Counsel
Fax: (646) 224-8716
Email: rnoble@fortress.com

 

With a copy to:    Perkins Coie LLP

30 Rockefeller Plaza, 22nd Floor
New York, New York 10112-0015
Attn: Richard T. Ross, Esq.
Phone: (212) 262-6903
Fax: (212) 977-1633
Email: RRoss@perkinscoie.com

 

-38-

 

 

And to:                 Perkins Coie LLP

4 Embarcadero Center, Suite 2400
San Francisco, California 94111
Attn: Teresa M.L. Tate, Esq.
Phone: (415) 344-7015
Fax: (415) 344-7215
Email: TTate@perkinscoie.com

 

SECTION 12.      GOVERNING LAW, SUBMISSION TO JURISDICTION, JURY TRIAL WAIVER,
AND JUDICIAL REFERENCE

 

12.1        Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its rules of conflict of law, except Section 5-1401 of the New
York General Obligations Law. Borrower hereby irrevocably submits to the
nonexclusive jurisdiction of any New York State or Federal court sitting in the
County of New York over any suit, action or proceeding arising out of or
relating to this Agreement or any Loan Document, and Borrower hereby agrees and
consents that, in addition to any methods of service of process provided for
under applicable Law, all service of process in any such suit, action or
proceeding in any New York State or Federal court sitting in the County of New
York may be made by certified or registered mail, return receipt requested, or
overnight mail with a reputable national carrier, directed to the Borrower at
the address indicated above, and service so made shall be complete five (5) days
after the same shall have been so mailed (one day in the case of an overnight
mail service).

 

12.2        Jury Trial Waiver. EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR TRANSACTION DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

12.3        Additional Waivers in the Event of Enforcement. BORROWER HEREBY
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY OR ON BEHALF OF LENDER UNDER THIS AGREEMENT, ANY AND EVERY
RIGHT BORROWER MAY HAVE TO (A) INJUNCTIVE RELIEF; (B) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS); AND (C) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

 

SECTION 13.       GENERAL PROVISIONS

 

13.1        Successors and Assigns. The Loan Documents shall be binding upon and
inure to the benefit of the successors and assigns of the parties; provided,
however, that no Loan Party may assign or transfer its interest hereunder or
thereunder. Lender reserves the right to sell, assign, Transfer, negotiate or
grant participations in all or any part of, or any interest in, Lender’s rights
and benefits under each of the Loan Documents (other than the Warrant, as to
which assignment, Transfer and other such actions are governed by the terms of
the Warrant).

 

13.2        Costs and Expenses; Indemnification.

 

(a)          Lender Expenses. Borrower shall pay Lender Expenses in accordance
with Section 2.2(b) and upon request by Lender.

 

-39-

 

 

(b)          Indemnification by Borrower. Borrower shall indemnify Lender and
each Related Party of Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including Lender Expenses), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
Loan Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents; (ii) any Term Loan or other extension of credit or the use
or proposed use of the proceeds therefrom; (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 2.3(c), this Section 13.2(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and the Borrower
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Term Loan or other extension of credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with any Loan
Document or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. No Loan Party shall have any
liability for any special, punitive, indirect or consequential damages relating
to the Loan Documents or arising out of its activities in connection with any
Loan Document.

 

(d)          Payments. Except as otherwise provided in this Agreement, all
amounts due under this Section shall be payable not later than ten (10) Business
following demand therefor.

 

(e)          Survival. The agreements and indemnity provisions in this Section
shall survive the repayment, satisfaction or discharge of all the other
Obligations.

 

13.3        Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

13.4        Severability of Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of the Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

-40-

 

 

13.5        Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, or any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

13.6        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

13.7        Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms, and all Obligations (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) have been paid in full and satisfied.

 

13.8        Confidentiality.

 

(a)          Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights and obligations under this Agreement; (g) on a
confidential basis to (x) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder; or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section; or (y) becomes available to the Lender on
a nonconfidential basis from a source other than the Borrower. In addition to
the foregoing, Lender agrees to comply with the confidentiality requirements of
any license or other agreement relating to any Patents with respect to any such
agreement set forth on the Disclosure Schedule, provided that Borrower shall
deliver to Lender a true and correct copy of each such agreement and, in
connection therewith, inform Lender of the confidentiality provisions thereof
which Lender shall comply.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries or the Borrower’s or any such
Subsidiary’s directors, officers, employees, trustees, investment advisors or
agents, including accountants and legal counsel relating to the Borrower or any
such Subsidiary or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower or any such Subsidiary, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

-41-

 

 

(b)          Lender acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary of Borrower, as
the case may be; (b) it has developed compliance procedures regarding the use of
material non-public information; and (c) it will handle such material non-public
information in accordance with applicable Laws, including all securities Laws.

 

(c)          Unless required under applicable Law, regulatory authority or legal
process, Borrower shall not make any public announcement or similar publicity
related to this Agreement or the transactions contemplated herein without the
prior written consent of Lender.

 

13.9        Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable Law,
including any state Law based on the Uniform Electronic Transactions Act.

 

13.10      Register. The Borrower shall maintain at its offices in Austin, Texas
a copy of each Transfer of an interest in the Notes by a Lender delivered to it
and a register for the recordation of the names and addresses of the Lenders and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

13.11     Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

 

13.12     Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

13.13      Relationship. The relationship between the parties to this Agreement
is determined solely by the provisions of this Agreement. The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

 

13.14      Third Parties. Nothing in this Agreement, whether express or implied,
is intended to (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

13.15      Payments Set Aside. To the extent that any payment applied to any
Obligation (including any payment by way of setoff) is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.

 

13.16      Right of Setoff. If an Event of Default has occurred and is
continuing, Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Lender or any of its Affiliates to or for the credit or the
account of the Borrower against any and all of the Obligations, irrespective of
whether Lender has made demand under any Loan Document. Lender’s rights under
this Section are in addition to other rights and remedies (including other
rights of setoff) that Lender or its Affiliates may have. Lender shall endeavor
to notify the Borrower promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

-42-

 

 

13.17     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender receives
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

 

-43-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



    BORROWER:           CROSSROADS SYSTEMS, INC.           By: /s/ Richard K.
Coleman, Jr.           Name: Richard K. Coleman, Jr.           Title: Interim
President and CEO           LENDER:           FORTRESS CREDIT CO LLC          
By: /s/ Constantine M. Dakolias           Name: Constantine M. Dakolias        
  Title: President

 

[Signature Page to Credit Agreement]

 

-44-

 

 

SCHEDULE 1.1

 

COLLATERAL

 

All personal property, OF ANY KIND OR NATURE, WHEREVER LOCATED now owned or
hereafter acquired by Borrower, including, without limitation, all of Borrower’s
interest in and to any of the following but excluding all property described in
the sentence below which immediately follows item (16) below (collectively, the
“Collateral”):

 

(1)         Accounts;

 

(2)         Inventory;

 

(3)         Chattel Paper;

 

(4)         Commercial Tort Claims;

 

(5)         Deposit Accounts;

 

(6)         Securities Accounts;

 

(7)         Documents;

 

(8)         Goods;

 

(9)         Instruments;

 

(10)        Investment Property;

 

(11)        Letter-of-Credit Rights;

 

(12)        Letters of Credit;

 

(13)        General Intangibles;

 

(14)        Equipment;

 

(15)        Patent Rights (as defined in Section 1.1 of the Credit Agreement);
and

 

(16)        Proceeds, Supporting Obligations and products of any and all of the
foregoing to the extent not otherwise included.

 

Notwithstanding the foregoing, in no event shall Collateral include any Excluded
Collateral.

 

Except as otherwise defined in this Agreement, the following terms shall have
the following meanings:

 

(a)          “Excluded Collateral” shall mean (i) any contract, agreement or
Instrument that by its terms would be violated, breached or terminated by an
assignment as Collateral hereunder (other than to the extent that such terms
prohibiting such assignment in any contract, agreement or instrument would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code or any successor provision or provisions), and (ii) the
‘972 Patents.

 

(b)          “Local UCC” means the Uniform Commercial Code as in effect in the
State of Delaware on the date hereof and as amended hereafter.

 

(c)          “Uniform Commercial Code” means, with respect to any jurisdiction,
the Uniform Commercial Code as from time to time in effect in such jurisdiction.

 

Schedule 1.1 - Collateral

 

 

The categories and classes of Collateral listed in Sections 1 through 16 (other
than Section 15), shall have the meanings as set forth in the Local UCC. The
categories and classes of Collateral listed in Section 15 shall have the
meanings as set forth in Section 15.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, restated, or
otherwise modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Exhibits and
Schedules shall be construed to refer to Sections of, and Exhibits and Schedules
to this Agreement, and (e) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Schedule 1.1 - Collateral-2- 

 

 

SCHEDULE 1.1

 

‘972 PATENTS

 



Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)   Title of Patent and First Named Inventor               5,941,972
  US   12-31-1997   Storage Router and Method for Providing Virtual Local
Storage; Hoese Geoffrey B.               6,421,753   US   7-15-1999   Storage
Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.        
      6,425,036   US   9-27-2001   Storage Router and Method for Providing
Virtual Local Storage; Hoese Geoffrey B.               6,425,035   US  
9-27-2001   Storage Router and Method for Providing Virtual Local Storage; Hoese
Geoffrey B.               6,789,152   US   2-22-2002   Storage Router and Method
for Providing Virtual Local Storage; Hoese Geoffrey B.               6,738,854  
US   6-19-2002   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               6,763,419   US   2-10-2003   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
7,051,147   US   9-9-2003   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               7,340,549   US   2-14-2006  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              7,689,754   US   9-7-2007   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               7,552,266   US
  9-7-2007   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               7,694,058   US   9-7-2007   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
8,046,515   US   10-31-2007   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               7,984,221   US   11-29-2007  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              US RE42,761   US   7-24-2008   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               7,937,517   US
  9-2-2009   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.



 

Schedule 1.1 - 972 Patents

 

 



Patent or

application no.

  Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 7,934,040   US   9-2-2009   Storage
Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.        
      8,015,339   US   9-2-2009   Storage Router and Method for Providing
Virtual Local Storage; Hoese Geoffrey B.               7,934,041   US  
1-10-2010   Storage Router and Method for Providing Virtual Local Storage; Hoese
Geoffrey B.               7,984,224   US   10-22-2010   Storage Router and
Method for Providing Virtual Local Storage; Hoese Geoffrey B.              
8,028,117   US   10-22-2010   Storage Router and Method for Providing Virtual
Local Storage; Hoese Geoffrey B.               8,402,193   US   10-22-2010  
Storage Router and Method for Providing Virtual Local Storage; Hoese Geoffrey B.
              7,987,311   US   10-22-2010   Storage Router and Method for
Providing Virtual Local Storage; Hoese Geoffrey B.               8,402,194   US
  8-3-2011   Storage Router and Method for Providing Virtual Local Storage;
Hoese Geoffrey B.               13/766,301   US   2-13-2013   Storage Router and
Method for Providing Virtual Local Storage.               CA 2,315,199   CA  
12-28-1998   Storage Router and Method for Providing Virtual Local Storage.    
          DE 69832818.3   DE   12-28-1998   Storage Router and Method for
Providing Virtual Local Storage..               1 044 414   EP, FR, GB  
12-28-1998   Storage Router and Method for Providing Virtual Local Storage..    
          4691251   JP   12-28-1998   Storage Router and Method for Providing
Virtual Local Storage.               EP 05027161
EP 1 696 638   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage.               EP 10012770.3
EP 2 375 699   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage.               EP 10012768.7
EP 2 375 698   EP   12-28-1998   Storage Router and Method for Providing Virtual
Local Storage

 

Schedule 1.1 - Collateral-2- 

 



 

EXHIBIT A - FORM OF COMPLIANCE CERTIFICATE

 

TO: Fortress Credit Co LLC   DATE:   FROM:        

 

The undersigned authorized officer of Crossroads Systems, Inc., a Delaware
corporation, (“Borrower”) certifies, on behalf of Borrower and in his capacity
as an officer of the Borrower, and not in an individual capacity, that under the
terms and conditions of the Credit Agreement between Borrower and Lender (the
“Agreement”):

 

(a) Except as noted below, Borrower is in complete compliance for the period
ending _______________ with all payment obligations, representations and
warranties and covenants contained in the other Loan Documents and the
Transaction Documents, other than circumstances where the failure to perform or
the breach of which would not constitute an “Event of Default” under such other
Loan Document or Transaction Document; (b) there are no Events of Default except
as may have been disclosed, and explained in reasonable detail, to Lender as
noted below; (c) all representations and warranties in the Agreement are true
and correct in all material respects on this date except as noted below;
provided, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (d)
Borrower, and each of its Subsidiaries, has timely filed all required Tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local Taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 7.5 of the Agreement;
and (e) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Lender.

 

Attached are the required financial statements supporting the certification. The
undersigned certifies that such financial statements are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies           Monthly financial statements
with Compliance Certificate   Monthly within 30 days   Yes     No Annual
financial statement   FYE within 90 days   Yes     No 10 Q, 10 K and 8-K  
Within 5 days after filing with SEC   Yes     No Annual projections   FYE within
30 days   Yes     No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Funding Date
(if no registrations, state “None”) 

     

 

Exhibit A  

 

 

The following Intellectual Property was registered (or a registration
application submitted) after the Funding Date
(if no registrations, state “None”) 

     

 

CROSSROADS SYSTEMS, INC.   FORTRESS CREDIT CO LLC       By:     Received by:    
    AUTHORIZED SIGNER Name:     Date:             Title:     Verified:      
AUTHORIZED SIGNER     Date:             Compliance Status: Yes    No            
 

Exhibit A-2- 

 

 

EXHIBIT B-1 - SECURITY AND GUARANTY AGREEMENT (SPE)

 

See attached.

 

Exhibit B-1  

 

 

EXHIBIT B-2 - SECURITY AND GUARANTY AGREEMENT (Texas)

 

See attached.

 

Exhibit B-2  

 

 

EXHIBIT C - PATENT ASSIGNMENT AGREEMENT

 

See attached.

 

Exhibit C  

 

 

EXHIBIT D - PATENT LICENSE AGREEMENT

 

See attached.

 

Exhibit D  

 

 

EXHIBIT E - FORM OF LOAN PAYMENT/ADVANCE REQUEST FORM

 

 

Fax To:     Date:  

 

 

Loan Payment:         Principal: $     and/or Interest: $             Authorized
Signature:     Phone Number:           Print Name/Title:      

 

 

 

Term Loan B Advance

 

Amount of Advance: $    

 

All Borrower’s representations and warranties in the Credit Agreement are true,
correct and complete in all material respects on the date of the request for an
advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. The
following are the exceptions with respect to the preceding certification:
_______

   

 

Authorized Signature:     Phone Number:             Print Name/Title:        

 

 

 

Outgoing Wire Request     Beneficiary Name:     Amount of Wire: $            
Beneficiary Bank:     Account Number:           City and State:      

 

Beneficiary Bank Transit (ABA) #:     Beneficiary Bank Code (Swift, Sort, Chip,
etc.):               (For International Wire Only)

 

Intermediary Bank:     Transit (ABA) #:  

 

For Further Credit to:       Special Instructions:  

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:     2nd Signature (if required):             Print
Name/Title:     Print Name/Title:             Telephone #:     Telephone #:  



 

 



Exhibit E  

 

 

EXHIBIT F - WARRANT

 

See attached.

 

Exhibit F  

 

 

EXHIBIT G-1 - PLEDGE AND SECURITY AGREEMENT (SPE)

 

See attached

 

Exhibit G-1  

 

 

EXHIBIT G-2 - PLEDGE AND SECURITY AGREEMENT (TEXAS)

 

See attached

 

Exhibit G-2  

 

 

EXHIBIT H - REGISTRATION RIGHTS AGREEMENT

 

See attached

 

Exhibit H  

 

 

EXHIBIT I - CONDUCT OF BUSINESS PROVISIONS

 

 

Capitalized terms used in this Exhibit I shall have the meanings given them in
the Limited Partnership Agreement.

 

The Partnership:

 

(a)          Will establish and maintain an office through which the Business
will be conducted separate and apart from those of any Affiliate or, if it
shares office space with any Affiliate, it will allocate fairly and reasonably
any overhead and expense for shared office space.

 

(b)          Will not own and will not own any asset or property other than (i)
the Intellectual Property; and (ii) incidental personal property necessary for
the ownership or maintenance of the Intellectual Property.

 

(c)          Will not engage, directly or indirectly, in any business other than
as set forth in Section 1.3 of the Amended and Restated Limited Partnership
Agreement of the Partnership dated as of July 22, 2013, and it will conduct its
Business as presently conducted, except upon the occurrence of a Liquidation
Event or Monetization Event.

 

(d)          Except with the written consent of Fortress Partner, will not enter
into any contract, agreement or transaction with any third party, including any
Affiliate or any constituent party of the Partnership; provided that, in the
event Fortress Partner consents to such contract, agreement or transaction, the
terms and conditions of such contract, agreement or transaction must be
commercially reasonable and substantially similar to those that would be
available on an arm’s length basis with unrelated third parties.

 

(e)          Has not made and will not make any loans or advances to any third
party, including any Affiliate or constituent party of the Partnership or any
Partner, and shall not acquire obligations or securities of an Affiliate of any
Partner.

 

(f)          Is and will remain solvent and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due, without requiring any additional capital
contribution from any Partner.

 

(g)          Will not violate the terms of its Certificate and the Limited
Partnership Agreement.

 

(h)          Has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and it will not
amend, modify or otherwise change the Certificate or the Limited Partnership
Agreement without the unanimous prior written consent or ratification of the
Limited Partners.

 

(i)          Will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any constituent party
and will file its own separate Tax returns. It will maintain its books, records,
resolutions and agreements as official records.

 

(j)          Will be, and at all times will hold itself out to the public as, a
legal Entity separate and distinct from any other Entity (including any
Affiliate or any constituent party of the Partnership), will correct any known
misunderstanding regarding its status as a separate Entity, will conduct its
business in its own name, will not identify itself or any of its Affiliates as a
division or part of the other and will maintain and utilize a separate telephone
number and separate stationery, invoices and checks.

 

(k)          Will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, without requiring any additional capital
contribution from any Partner.

 

(l)          Will not commingle the funds and other assets of the Partnership
with those of any Affiliate or constituent party of the Partnership, or any
affiliate of any constituent party of the Partnership, or any other Person.

 

Exhibit I  

 

 

(m)          Has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual asset
or assets, as the case may be, from those of any Affiliate or constituent party
of the Partnership, or any affiliate of any constituent party of the
Partnership, or any other Person.

 

(n)          Will not pledge its assets and does not and will not hold itself
out to be responsible for the debts or obligations of any other Person, other
than pursuant to the Pledge and Security Agreement (SPE).

 

(o)          Will pay any liabilities out of its own funds, including salaries
of any employees.

 

(p)          Will maintain a sufficient number of employees in light of its
contemplated business operations.

 

(q)          Will not guarantee or become obligated for the debts of any other
Person, other than pursuant to the Guaranty of Payment made by the Partnership
in favor of Fortress Credit Co LLC or its assignee.

 

(r)          Will not form, acquire or hold any subsidiary.

 

Exhibit I-2- 

 

 

EXHIBIT J - PERFECTION CERTIFICATE

 

See attached.

 

 

Exhibit J  

 

 

EXHIBIT K - BORROWING RESOLUTIONS

 

CORPORATE BORROWING CERTIFICATE

 

 

BORROWER:   Crossroads Systems, Inc. DATE:   LENDER:   Fortress Credit Co LLC  
 

 

I hereby certify, on behalf of Borrower and in my capacity as an officer of the
Borrower, and not in an individual capacity, as of the date set forth above:

 

1.          I am the Secretary, Assistant Secretary or other officer of the
Borrower. My title is as set forth below.

 

2.          Borrower’s exact legal name is set forth above. Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.          Attached hereto is a true, correct and complete copy of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the State of Delaware. Such Certificate of Incorporation has not
been amended, annulled, rescinded, revoked or supplemented, and remains in full
force and effect as of the date hereof.

 

4.          Attached hereto is a true, correct and complete copy of Borrower’s
bylaws as in full force and effect as of the date hereof (the “Bylaws”). There
have been no further amendments to the attached Bylaws nor have any such
amendments been approved by Borrower’s board of directors or shareholders, and
the same remain in full force and effect as of the date hereof.

 

5.          Attached hereto is a true, correct and complete copy of Crossroads
Systems (Texas), Inc.’s (“TX Subsidiary”) Articles of Incorporation (including
amendments), as filed with the Secretary of State of the State of Texas. Such
Articles of Incorporation has not been amended, annulled, rescinded, revoked or
supplemented, and remains in full force and effect as of the date hereof.

 

6.          Attached hereto is a true, correct and complete copy of TX
Subsidiary’s Bylaws. There have been no further amendments to the attached
Bylaws nor have any such amendments been approved by TX Subsidiary’s board of
directors or shareholder, and the same remain in full force and effect as of the
date hereof.

 

7.          The attached resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Lender may
rely on them until Lender receives written notice of revocation from Borrower.

 

8.          RESOLVED, that any one of the following officers or employees of
Borrower, whose names, titles and signatures are below, may act on behalf of
Borrower:

 



Name   Title   Signature   Authorized to
Add or Remove
Signatories                           ¨                           ¨            
              ¨                           ¨

 

9.          The persons listed above are Borrower’s officers or employees with
their titles and signatures shown next to their names.

 

Exhibit K  

 

 

  By:           Name:           Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the _________________________ of Borrower, hereby certify as to paragraphs 1
through 8 above, as

[Print Title]

 

of the date set forth above.

 

  By:           Name:           Title:  

  



Exhibit K-2- 

